Exhibit 10.13

 

 

COMMUNITY FIRST BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2004 Restatement)

 

--------------------------------------------------------------------------------


 

COMMUNITY FIRST BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2004 Restatement)

 

 

TABLE OF CONTENTS

 

 

SECTION 1.

INTRODUCTION AND DEFINITIONS

 

 

1.1.

Restatement of Plan

 

 

1.2.

Definitions

 

 

 

1.2.1.

Account

 

 

 

1.2.2.

Affiliate

 

 

 

1.2.3.

Annual Valuation Date

 

 

 

1.2.4.

Base Compensation

 

 

 

1.2.5.

Beneficiary

 

 

 

1.2.6.

Board of Directors or Board

 

 

 

1.2.7.

CEO

 

 

 

1.2.8.

Change of Control

 

 

 

1.2.9.

Code

 

 

 

1.2.10.

Committee

 

 

 

1.2.11.

Disability

 

 

 

1.2.12.

Effective Date

 

 

 

1.2.13.

Employer

 

 

 

1.2.14.

ERISA

 

 

 

1.2.15.

Incentive Compensation

 

 

 

1.2.16.

Measuring Investments

 

 

 

1.2.17.

Participant

 

 

 

1.2.18.

Plan

 

 

 

1.2.19.

Plan Restatement

 

 

 

1.2.20.

Plan Year

 

 

 

1.1.21.

Plan Sponsor

 

 

 

1.2.22.

Qualified Plan

 

 

 

1.2.23.

Retirement

 

 

 

1.2.24.

Termination of Employment

 

 

 

1.2.25.

Valuation Date

 

 

 

1.2.26.

Year of Service

 

SECTION 2.

PARTICIPATION

 

 

i

--------------------------------------------------------------------------------


 

 

2.1.

Participation by Selection

 

 

2.2.

Elections

 

 

 

2.2.1.

Required Initial Elections

 

 

 

2.2.2.

Election Changes

 

 

 

2.2.3.

No Spousal Rights

 

 

2.3.

Commencement of Participation

 

 

2.4.

Loss of Eligibility

 

 

2.5.

Termination of Participation

 

 

2.6.

Leaves of Absence

 

 

2.7.

Specific Exclusion

 

 

 

 

 

 

SECTION 3.

CREDITS TO ACCOUNTS

 

 

 

 

 

 

 

3.1.

Base Compensation Deferral Credits

 

 

 

3.1.1.

Amount of Credits

 

 

 

3.1.2.

Crediting to Accounts

 

 

3.2.

Incentive Compensation Deferral Credits

 

 

 

3.2.1.

Amount of Credits

 

 

 

3.2.2.

Crediting to Accounts

 

 

3.3.

Qualified Plan Restoration Credits

 

 

 

3.3.1.

Amount of Credits

 

 

 

3.3.2.

Crediting to Accounts

 

 

3.4.

Employer Matching Credits

 

 

 

3.4.1.

Amount of Credits

 

 

 

3.4.2.

Crediting to Accounts

 

 

3.5.

Employer Discretionary Credits

 

 

 

3.5.1.

Amount of Credits

 

 

 

3.5.2.

Crediting to Accounts

 

 

3.6.

Required Employer Credits

 

 

 

3.6.1.

Amount of Credits

 

 

 

3.6.2.

Crediting to Accounts

 

 

3.7.

Rules Regarding Employee Elections

 

 

 

 

 

 

SECTION 4.

ACCOUNTS

 

 

 

 

 

 

 

4.1.

Establishment of Accounts

 

 

4.2.

Vesting

 

 

 

4.3.

Designation of Measuring Investments

 

 

4.4.

Adjustments of Accounts

 

 

4.5.

Operational Rules for Measuring Investments

 

 

 

 

 

 

SECTION 5.

DISTRIBUTIONS

 

 

 

 

 

 

 

 

5.1.

Form of Distribution

 

 

 

5.1.1.

Available Forms

 

 

ii

--------------------------------------------------------------------------------


 

 

 

5.1.2.

Default

 

 

 

5.1.3.

Installment Amounts

 

 

 

5.1.4.

Minimum Amount

 

 

 

5.1.5.

Death

 

 

5.2.

Retirement Distributions

 

 

 

5.2.1.

Form and Timing

 

 

 

5.2.2.

Election to Delay Distribution for Five (5) Years

 

 

5.3.

Termination Distribution

 

 

5.4.

Disability Distribution

 

 

5.5.

Hardship Distribution

 

 

 

5.5.1.

When Available

 

 

 

5.5.2.

Purposes

 

 

 

5.5.3.

Limitations

 

 

 

5.5.4.

Effect on Participation

 

 

5.6.

Change of Control Distribution

 

 

 

5.6.1.

When Available

 

 

 

5.6.2.

Payment

 

 

 

5.6.3.

Forfeiture

 

 

5.7.

Distribution Based on Constructive Receipt

 

 

5.8.

Designation of Beneficiaries

 

 

 

5.8.1.

Right to Designate

 

 

 

5.8.2.

Failure of Designation

 

 

 

5.8.3.

Disclaimers by Beneficiaries

 

 

 

5.8.4.

Definitions

 

 

 

5.8.5.

Special Rules

 

 

 

5.8.6.

No Spousal Rights

 

 

5.9.

Death Prior to Full Distribution

 

 

5.10.

Facility of Payment

 

 

5.11.

Cash Distributions

 

 

5.12.

Code §162(m) Delay

 

 

 

 

 

 

SECTION 6.

FUNDING OF PLAN

 

 

 

 

 

 

 

6.1.

Unfunded Obligation

 

 

 

6.1.1.

Hedging Investments

 

 

 

6.1.2.

Corporate Obligation

 

 

6.2.

Spendthrift Provision

 

 

 

 

 

 

SECTION 7.

AMENDMENT AND TERMINATION

 

 

 

 

 

 

 

7.1.

Amendment

 

 

7.2.

Discontinuance of Contributions and Termination of Plan

 

 

7.3.

Change of Control

 

 

7.4.

No Oral Amendments

 

 

7.5.

Plan Binding on Successors

 

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.

DETERMINATIONS — RULES AND REGULATIONS

 

 

8.1.

Determinations

 

 

8.2.

Rules and Regulations

 

 

8.3.

Method of Executing Instruments

 

 

8.4.

Claims and Review Procedure

 

 

 

8.4.1.

Initial Claim

 

 

 

8.4.2.

Notice of Initial Adverse Determination

 

 

 

8.4.3.

Request for Review

 

 

 

8.4.4.

Claim on Review

 

 

 

8.4.5.

Notice of Adverse Determination for Claim on Review

 

 

 

 

 

 

SECTION 9.

PLAN ADMINISTRATION

 

 

 

 

 

 

 

9.1.

Plan Sponsor

 

 

 

9.1.1.

Officers

 

 

 

9.1.2.

Chief Executive Officer

 

 

9.2.

Conflict of Interest

 

 

9.3.

Administrator

 

 

9.4.

Service of Process

 

 

9.5.

Indemnity

 

 

 

 

 

 

SECTION 10.

DISCLAIMERS

 

 

 

 

 

 

 

 

10.1.

Term of Employment

 

 

10.2.

Source of Payment

 

 

10.3.

Delegation

 

 

 

 

 

 

SECTION 11.

MISCELLANEOUS

 

 

 

 

 

 

 

11.1.

ERISA Status

 

 

11.2.

IRC Status

 

 

11.3.

Effect on Other Plans

 

 

11.4.

Disqualification

 

 

11.5.

Rules of Document Construction

 

 

11.6.

References to Laws

 

 

11.7.

Choice of Law

 

 

11.8.

ERISA Administrator

 

 

11.9.

Not an Employment Contract

 

 

11.10.

Tax Withholding

 

 

11.11.

Expenses

 

 

11.12.

Service of Process

 

 

11.13.

Spendthrift Provision

 

 

11.14.

Certifications

 

 

11.15.

Errors in Computations

 

 

iv

--------------------------------------------------------------------------------


 

SCHEDULE I –

 

EMPLOYERS PARTICIPATING IN THE COMMUNITY FIRST BANKSHARES, INC. SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN

 

v

--------------------------------------------------------------------------------


 

COMMUNITY FIRST BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(2004 Restatement)

 


SECTION 1


 


INTRODUCTION AND DEFINITIONS


 


1.1.                                          RESTATEMENT OF PLAN.  COMMUNITY
FIRST BANKSHARES, INC., A DELAWARE CORPORATION, HAS PREVIOUSLY ESTABLISHED AND
MAINTAINED A NONQUALIFIED DEFERRED COMPENSATION PLAN (“PLAN”) FOR THE BENEFIT OF
A SELECT GROUP OF MANAGEMENT AND HIGHLY COMPENSATED EMPLOYEES AND, EFFECTIVE
JANUARY 1, 2004, RESTATES THE PLAN IN THIS DOCUMENT ENTITLED “COMMUNITY FIRST
BANKSHARES, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (2004 RESTATEMENT).” 
EFFECTIVE JANUARY 1, 2004, THIS DOCUMENT SUPERCEDES AND REPLACES SAID ORIGINAL
PLAN DOCUMENT AND AMENDMENTS AND CONSTITUTES THE ENTIRE STATEMENT OF THE PLAN,
SUBJECT TO SUCH AMENDMENTS AS MAY HEREAFTER BE ADOPTED.

 


1.2.                                          DEFINITIONS.  WHEN THE FOLLOWING
TERMS ARE USED HEREIN WITH INITIAL CAPITAL LETTERS, THEY SHALL HAVE THE
FOLLOWING MEANINGS:

 


1.2.1.                                                         ACCOUNT — THE
SEPARATE BOOKKEEPING ACCOUNT ESTABLISHED FOR EACH PARTICIPANT WHICH REPRESENTS
THE SEPARATE UNFUNDED AND UNSECURED GENERAL OBLIGATION OF THE EMPLOYERS
ESTABLISHED WITH RESPECT TO EACH PERSON WHO IS A PARTICIPANT IN THIS PLAN IN
ACCORDANCE WITH SECTION 2 AND TO WHICH ARE CREDITED THE DOLLAR AMOUNTS SPECIFIED
IN SECTION 3 AND FROM WHICH ARE SUBTRACTED PAYMENTS MADE PURSUANT TO SECTION 5.


 


1.2.2.                                                         AFFILIATE — A
BUSINESS ENTITY WHICH IS NOT AN EMPLOYER BUT WHICH IS PART OF A “CONTROLLED
GROUP” WITH THE EMPLOYER OR UNDER “COMMON CONTROL” WITH AN EMPLOYER OR WHICH IS
A MEMBER OF AN “AFFILIATED SERVICE GROUP” THAT INCLUDES AN EMPLOYER, AS THOSE
TERMS ARE DEFINED IN SECTION 414(B), (C) AND (M) OF THE CODE.  A BUSINESS ENTITY
WHICH IS A PREDECESSOR TO AN EMPLOYER SHALL BE TREATED AS AN AFFILIATE IF THE
EMPLOYER MAINTAINS A PLAN OF SUCH PREDECESSOR BUSINESS ENTITY OR IF, AND TO THE
EXTENT THAT, SUCH TREATMENT IS OTHERWISE REQUIRED BY REGULATIONS UNDER
SECTION 414(A) OF THE CODE.  A BUSINESS ENTITY SHALL ALSO BE TREATED AS AN
AFFILIATE IF, AND TO THE EXTENT THAT, SUCH TREATMENT IS REQUIRED BY REGULATIONS
UNDER SECTION 414(O) OF THE CODE.  IN ADDITION TO SAID REQUIRED TREATMENT, THE
PLAN SPONSOR MAY, IN ITS DISCRETION, DESIGNATE AS AN AFFILIATE ANY BUSINESS
ENTITY WHICH IS NOT SUCH A “CONTROLLED GROUP,” “COMMON CONTROL,” “AFFILIATED
SERVICE GROUP” OR “PREDECESSOR” BUSINESS ENTITY BUT WHICH IS OTHERWISE
AFFILIATED WITH AN EMPLOYER, SUBJECT TO SUCH LIMITATIONS AS THE PLAN SPONSOR MAY
IMPOSE.


 


1.2.3.                                                         ANNUAL VALUATION
DATE — EACH DECEMBER 31.


 


1.2.4.                                                         BASE COMPENSATION
— REGULAR BASE PAY PAID TO PARTICIPANT FOR SERVICES RENDERED TO AN EMPLOYER. 
BASE COMPENSATION DOES NOT INCLUDE NON-BASE PAY SUCH AS BENEFITS, PERQUISITES,
ALLOWANCES, PER DIEM PAYMENTS, BONUSES, INCENTIVE COMPENSATION, EQUITY


 

--------------------------------------------------------------------------------



 


COMPENSATION, FRINGE BENEFITS, SPECIAL PAY, AWARDS OR COMMISSIONS.  BASE
COMPENSATION SHALL BE CALCULATED BEFORE REDUCTIONS IN COMPENSATION DUE TO
ELECTIVE CONTRIBUTIONS MADE BY THE EMPLOYER ON BEHALF OF THE PARTICIPANT THAT
ARE NOT INCLUDIBLE IN GROSS INCOME UNDER SECTIONS 125, 132(F), 402(E)(3),
402(H), 403(B), 414(H)(2) AND 457 OF THE CODE INCLUDING ELECTIVE CONTRIBUTIONS
AUTHORIZED BY THE PARTICIPANT UNDER THE QUALIFIED PLAN, A CAFETERIA PLAN OR ANY
QUALIFIED CASH OR DEFERRED ARRANGEMENT BUT SHALL NOT INCLUDE EARNINGS ON THOSE
AMOUNTS.


 


1.2.5.                                                         BENEFICIARY — A
PERSON DESIGNATED BY A PARTICIPANT (OR AUTOMATICALLY BY OPERATION OF THE PLAN
RESTATEMENT) TO RECEIVE ALL OR A PART OF THE PARTICIPANT’S ACCOUNT IN THE EVENT
OF THE PARTICIPANT’S DEATH PRIOR TO FULL DISTRIBUTION THEREOF.  A PERSON SO
DESIGNATED SHALL NOT BE CONSIDERED A BENEFICIARY UNTIL THE DEATH OF THE
PARTICIPANT.


 


1.2.6.                                                         BOARD OF
DIRECTORS OR BOARD — THE BOARD OF DIRECTORS OF THE PLAN SPONSOR OR ITS
SUCCESSOR.  BOARD OF DIRECTORS SHALL ALSO MEAN AND REFER TO ANY PROPERLY
AUTHORIZED COMMITTEE OF THE BOARD OF DIRECTORS.


 


1.2.7.                                                         CEO — THE CHIEF
EXECUTIVE OFFICER OF THE PLAN SPONSOR OR HIS OR HER DELEGEE FOR PLAN PURPOSES.


 


1.2.8.                                                         CHANGE OF CONTROL
— THE OCCURRENCE OF ONE OF THE FOLLOWING EVENTS:


 

(A)                                                                      ANY
“PERSON” (AS SUCH TERM IS USED IN SECTION 13(D) AND 4(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (“EXCHANGE ACT”)), OTHER THAN A TRUSTEE OR
OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF PLAN
SPONSOR IS OR BECOMES THE “BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE
EXCHANGE ACT), DIRECTLY OR INDIRECTLY OF SECURITIES REPRESENTING 25% OR MORE OF
THE COMBINED VOTING POWER OF PLAN SPONSOR’S THEN OUTSTANDING SECURITIES;

 

(B)                                                                     DURING
ANY PERIOD OF TWO CONSECUTIVE YEARS (NOT INCLUDING ANY PERIOD ENDING PRIOR TO
THE EFFECTIVE DATE OF THIS PLAN), INDIVIDUALS WHO AT THE BEGINNING OF SUCH
PERIOD CONSTITUTE THE BOARD OF DIRECTORS, AND ANY NEW DIRECTOR (OTHER THAN A
DIRECTOR DESIGNATED BY A PERSON WHO HAS ENTERED INTO AGREEMENT WITH PLAN SPONSOR
TO EFFECT A TRANSACTION PERMITTED BY SECTION (A), (C) OR (D)) WHOSE ELECTION BY
THE BOARD OF DIRECTORS OR NOMINATION FOR ELECTION BY PLAN SPONSOR’S STOCKHOLDERS
WAS APPROVED BY VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN
OFFICE WHO EITHER WERE DIRECTORS AT THE BEGINNING OF THE PERIOD OR WHOSE
ELECTION OR NOMINATION FOR ELECTION WAS PREVIOUSLY SO APPROVED (“CONTINUING
DIRECTOR”), CEASE FOR ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD
OF DIRECTORS;

 

(C)                                                                      THE
STOCKHOLDERS OF PLAN SPONSOR APPROVE A MERGER OR CONSOLIDATION OF PLAN SPONSOR
WITH ANY OTHER CORPORATION, OTHER THAN (I) A MERGER OR

 

2

--------------------------------------------------------------------------------


 

CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF PLAN SPONSOR
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE MERGED
OR CONSOLIDATED ENTITY) 50% OR MORE OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF PLAN SPONSOR OR SUCH MERGED OR CONSOLIDATED ENTITY OUTSTANDING
IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION, OR (II) A MERGER OR
CONSOLIDATION EFFECTED TO IMPLEMENT A RECAPITALIZATION OF PLAN SPONSOR OR
SIMILAR TRANSACTION IN WHICH NO “PERSON” ACQUIRES MORE THAN 25% OF THE COMBINED
VOTING POWER OF PLAN SPONSOR’S THEN OUTSTANDING SECURITIES;

 

(D)                                                                     THE
STOCKHOLDERS OF PLAN SPONSOR APPROVE A PLAN OF COMPLETE LIQUIDATION OR A SALE OR
DISPOSITION BY PLAN SPONSOR OF ALL OR SUBSTANTIALLY ALL OF PLAN SPONSOR’S
ASSETS.  “THE SALE OR DISPOSITION BY PLAN SPONSOR OF ALL OR SUBSTANTIALLY ALL OF
PLAN SPONSOR’S ASSETS” SHALL MEAN A SALE OR OTHER DISPOSITION TRANSACTION OR
SERIES OF RELATED TRANSACTIONS INVOLVING ASSETS OF PLAN SPONSOR OR OF ANY DIRECT
OR INDIRECT SUBSIDIARY OF PLAN SPONSOR (INCLUDING THE STOCK OF ANY DIRECT OR
INDIRECT SUBSIDIARY OF PLAN SPONSOR) IN WHICH THE VALUE OF THE ASSETS OR STOCK
BEING SOLD OR OTHERWISE DISPOSED OF (AS MEASURED BY THE PURCHASE PRICE BEING
PAID THEREFOR OR BY SUCH OTHER METHOD AS THE BOARD OF DIRECTORS DETERMINES IS
APPROPRIATE IN A CASE WHERE THERE IS NO READILY ASCERTAINABLE PURCHASE PRICE)
CONSTITUTES MORE THAN 50% OF THE FAIR MARKET VALUE OF PLAN SPONSOR.  FOR
PURPOSES OF THE PRECEDING SENTENCE, THE “FAIR MARKET VALUE OF PLAN SPONSOR”
SHALL BE THE AGGREGATE MARKET VALUE OF PLAN SPONSOR’S OUTSTANDING COMMON STOCK
(ON A FULLY DILUTED BASIS) PLUS THE AGGREGATE MARKET VALUE OF PLAN SPONSOR’S
OTHER OUTSTANDING EQUITY SECURITIES.  THE AGGREGATE MARKET VALUE OF PLAN
SPONSOR’S COMMON STOCK SHALL BE DETERMINED BY MULTIPLYING THE NUMBER OF SHARES
OF PLAN SPONSOR COMMON STOCK (ON A FULLY DILUTED BASIS) OUTSTANDING ON THE DATE
OF THE EXECUTION AND DELIVERY OF A DEFINITIVE AGREEMENT (“TRANSACTION DATE”)
WITH RESPECT TO THE SALE OR DISPOSITION BY PLAN SPONSOR OF ALL OR SUBSTANTIALLY
ALL OF PLAN SPONSOR’S ASSETS BY THE AVERAGE CLOSING PRICE FOR PLAN SPONSOR’S
COMMON STOCK FOR THE TEN TRADING DAYS IMMEDIATELY PRECEDING THE TRANSACTION
DATE.  THE AGGREGATE MARKET VALUE OF ANY OTHER EQUITY SECURITIES OF PLAN SPONSOR
SHALL BE DETERMINED IN A MANNER SIMILAR TO THAT PRESCRIBED IN THE IMMEDIATELY
PRECEDING SENTENCE FOR DETERMINING THE AGGREGATE MARKET VALUE OF PLAN SPONSOR’S
COMMON STOCK OR BY SUCH OTHER METHOD AS THE BOARD OF DIRECTORS SHALL DETERMINE
IS APPROPRIATE; OR

 

(E)                                                                      THE
BOARD OF DIRECTORS DETERMINES, BY A VOTE OF A MAJORITY OF ITS ENTIRE MEMBERSHIP,
THAT A TENDER OFFER STATEMENT BY ANY PERSON (AS DEFINED

 

3

--------------------------------------------------------------------------------


 

ABOVE) INDICATES AN INTENTION ON THE PART OF SUCH PERSON TO ACQUIRE CONTROL OF
PLAN SPONSOR.

 


1.2.9.                                                         CODE — THE
INTERNAL REVENUE CODE OF 1986, AS AMENDED.


 


1.2.10.                                                   COMMITTEE — THE
ADMINISTRATIVE COMMITTEE CONSISTING OF ONE OR MORE MEMBERS APPOINTED BY AND
SERVING AT THE PLEASURE OF THE CEO.


 


1.2.11.                                                   DISABILITY — A
MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT RENDERS THE INDIVIDUAL
DISABLED AND ELIGIBLE FOR LONG TERM DISABILITY BENEFITS AS DETERMINED UNDER THE
TERMS OF THE LONG-TERM DISABILITY PLAN SPONSORED BY THE PLAN SPONSOR.  THE
COMMITTEE SHALL DETERMINE THE DATE ON WHICH THE DISABILITY SHALL HAVE OCCURRED
IF SUCH DETERMINATION IS NECESSARY.


 


1.2.12.                                                   EFFECTIVE DATE —
JANUARY 1, 2004.


 


1.2.13.                                                   EMPLOYER — THE PLAN
SPONSOR, EACH BUSINESS ENTITY LISTED AS AN EMPLOYER IN THE SCHEDULE I TO THIS
PLAN RESTATEMENT, ANY OTHER BUSINESS ENTITY THAT EMPLOYS PERSONS WHO ARE
SELECTED FOR PARTICIPATION UNDER SECTION 2 OF THIS PLAN AND ANY SUCCESSOR
THEREOF.


 


1.2.14.                                                   ERISA — THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED.


 


1.2.15.                                                   INCENTIVE COMPENSATION
— A CASH AWARD OR CASH BONUS PAYABLE TO THE PARTICIPANT UNDER AN INCENTIVE PLAN,
PROGRAM OR ARRANGEMENT SPONSORED BY THE PLAN SPONSOR, EXCLUDING THE VALUE OF ANY
EQUITY OR STOCK COMPENSATION AWARDED OR PAID TO PARTICIPANT OR ANY COMPENSATION
RESULTING FROM THE SALE OF STOCK OF THE PLAN SPONSOR OR EXERCISE OF STOCK
OPTIONS OF THE PLAN SPONSOR.


 


1.2.16.                                                   MEASURING INVESTMENTS
— A HYPOTHETICAL INVESTMENT USED FOR THE PURPOSE OF MEASURING INCOME, GAINS AND
LOSSES TO THE ACCOUNTS OF PARTICIPANTS (AS IF THE ACCOUNTS HAD IN FACT BEEN SO
INVESTED).  THE PLAN SPONSOR SHALL DETERMINE THE NUMBER AND TYPE OF MEASURING
INVESTMENTS AVAILABLE TO THE PARTICIPANTS.


 


1.2.17.                                                   PARTICIPANT — AN
EMPLOYEE OF AN EMPLOYER WHO IS SELECTED FOR PARTICIPATION IN THIS PLAN IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 2.


 


1.2.18.                                                   PLAN — THE
NONQUALIFIED, UNFUNDED, DEFERRED COMPENSATION PROGRAM MAINTAINED BY THE PLAN
SPONSOR FOR THE BENEFIT OF PARTICIPANTS ELIGIBLE TO PARTICIPATE THEREIN AS SET
FORTH IN THIS PLAN RESTATEMENT.  (AS USED HEREIN, “PLAN” DOES NOT REFER TO THE
DOCUMENT PURSUANT TO WHICH THE PLAN IS MAINTAINED.  THAT DOCUMENT IS REFERRED TO
HEREIN AS THE “PLAN RESTATEMENT.”)


 


1.2.19.                                                   PLAN RESTATEMENT —
THIS DOCUMENT ENTITLED “COMMUNITY FIRST BANKSHARES, INC. SUPPLEMENTAL EXECUTIVE
RETIREMENT PLANS (2004 RESTATEMENT)” AS ADOPTED BY


 


4

--------------------------------------------------------------------------------



 


THE COMMITTEE AND GENERALLY EFFECTIVE AS OF JANUARY 1, 2004 AS THE SAME MAY BE
AMENDED FROM TIME TO TIME THEREAFTER.


 


1.2.20.                                                   PLAN YEAR — THE TWELVE
(12) CONSECUTIVE MONTH PERIOD ENDING ON ANY ANNUAL VALUATION DATE.


 


1.2.21.                                                   PLAN SPONSOR —
COMMUNITY FIRST BANKSHARES, INC., A DELAWARE CORPORATION, OR ANY SUCCESSOR
THERETO.


 


1.2.22.                                                   QUALIFIED PLAN — THE
TAX-QUALIFIED PROFIT SHARING PLAN OF THE PLAN SPONSOR ENTITLED “COMMUNITY FIRST
BANKSHARES, INC. 401(K) RETIREMENT PLAN.”


 


1.2.23.                                                   RETIREMENT — A
PARTICIPANT’S TERMINATION OF EMPLOYMENT WHICH OCCURS ON OR AFTER THE DATE (I)
THE PARTICIPANT HAS ATTAINED AGE 65; OR (II) THE PARTICIPANT HAS BOTH ATTAINED
AGE 55 AND COMPLETED AT LEAST 10 YEARS OF SERVICE.


 


1.2.24.                                                   TERMINATION OF
EMPLOYMENT — A COMPLETE SEVERANCE OF AN EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH
THE EMPLOYER AND ALL AFFILIATES FOR ANY REASON OTHER THAN THE EMPLOYEE’S DEATH
OR DISABILITY.  A TRANSFER FROM EMPLOYMENT WITH AN EMPLOYER TO EMPLOYMENT WITH
ANOTHER EMPLOYER OR AN AFFILIATE OF AN EMPLOYER SHALL NOT CONSTITUTE A
TERMINATION OF EMPLOYMENT. IF AN EMPLOYER WHO IS AN AFFILIATE CEASES TO BE AN
AFFILIATE BECAUSE OF A SALE OF SUBSTANTIALLY ALL THE STOCK OR ASSETS OF THE
EMPLOYER, THEN PARTICIPANTS WHO ARE EMPLOYED BY THAT EMPLOYER AND WHO CEASE TO
BE EMPLOYED BY AN EMPLOYER ON ACCOUNT OF SUCH SALE SHALL BE DEEMED TO HAVE
THEREBY HAD A TERMINATION OF EMPLOYMENT FOR THE PURPOSE OF COMMENCING
DISTRIBUTIONS FROM THIS PLAN.


 


1.2.25.                                                   VALUATION DATE — ANY
DAY THAT THE U.S. SECURITIES MARKETS ARE OPEN AND CONDUCTING BUSINESS.


 


1.2.26.                                                   YEAR OF SERVICE — A
CONSECUTIVE TWELVE-MONTH PERIOD DURING WHICH THE PARTICIPANT WAS EMPLOYED BY AN
EMPLOYER.  A YEAR IN WHICH THE PARTICIPANT DID NOT WORK THE ENTIRE TWELVE-MONTH
PERIOD SHALL BE COUNTED AS A YEAR OF SERVICE.


 


5

--------------------------------------------------------------------------------



 


SECTION 2


 


PARTICIPATION


 


2.1.                                          PARTICIPATION BY SELECTION.  AN
EMPLOYEE BECOMES A PARTICIPANT IN THE PLAN ONLY UPON BEING SELECTED FOR
PARTICIPATION BY THE COMMITTEE.  AN EMPLOYEE SELECTED FOR PARTICIPATION WILL BE
NOTIFIED IN WRITING.  EMPLOYMENT IN AN EXECUTIVE CAPACITY DOES NOT ENTITLE AN
EMPLOYEE TO SELECTION FOR PARTICIPATION IN THE PLAN.  THE COMMITTEE SHALL NOT
SELECT AN EMPLOYEE FOR PARTICIPATION UNLESS IT DETERMINES THAT SUCH INDIVIDUAL
IS A MEMBER OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (AS
THAT EXPRESSION IS USED IN ERISA).  THE COMMITTEE’S SELECTION OF AN INDIVIDUAL
FOR PARTICIPATION SHALL BE MADE SOLELY IN ITS DISCRETION AND SHALL BE CONCLUSIVE
AND BINDING.  THE COMMITTEE SHALL SELECT SUCH EMPLOYEES FOR PARTICIPATION IN
THIS PLAN ON A PLAN YEAR-BY-PLAN YEAR BASIS.  SELECTION FOR ONE PLAN YEAR DOES
NOT ENTITLE THE EMPLOYEE TO BE SELECTED THE NEXT PLAN YEAR.


 


2.2.                                          ELECTIONS.


 


2.2.1.                                                         REQUIRED INITIAL
ELECTIONS.  PRIOR TO THE DATE THAT AN EMPLOYEE SELECTED FOR PARTICIPATION FIRST
BECOMES A PARTICIPANT, SUCH EMPLOYEE SHALL AS A CONDITION OF PARTICIPATION IN
THIS PLAN COMPLETE SUCH FORMS AND MAKE SUCH ELECTIONS AS THE PLAN SPONSOR MAY
REQUIRE FOR THE EFFECTIVE ADMINISTRATION OF THIS PLAN.  AT A MINIMUM, THE
INITIAL ENROLLMENT SHALL DESIGNATE:


 

(A)                                                                      THE
FORM OF THE DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT UPON RETIREMENT.

 

(B)                                                                     THE
MEASURING INVESTMENTS TO BE USED TO MEASURE INCOME, GAINS AND LOSSES ON THE
ACCOUNT.

 

The initial enrollment shall be made in writing upon forms furnished by the Plan
Sponsor, shall be made at such time as the Plan Sponsor shall determine and
shall conform to such other procedural and substantive rules as the Plan Sponsor
shall establish. With respect to any employee who is a Participant on the
effective date of the Plan Restatement, the election of the form of distribution
in effect immediately prior to that date shall continue in effect and shall
thereafter be governed by the terms of the Plan Restatement.

 


2.2.2.                                                         ELECTION
CHANGES.  AFTER THE INITIAL ELECTION, A PARTICIPANT MAY, FROM TIME TO TIME, AS
DETERMINED BY THE COMMITTEE, ELECT TO CHANGE PROSPECTIVELY THE MEASURING
INVESTMENTS USED TO MEASURE INCOME, GAINS AND LOSSES ON THE PARTICIPANT’S
ACCOUNT.  ANY SUCH ELECTION CHANGE SHALL BE FILED IN ACCORDANCE WITH SUCH RULES
AS THE PLAN SPONSOR SHALL ESTABLISH.


 


2.2.3.                                                         NO SPOUSAL
RIGHTS.  NO SPOUSE, FORMER SPOUSE, BENEFICIARY OR OTHER PERSON SHALL HAVE ANY
RIGHT TO PARTICIPATE IN THE PARTICIPANT’S DESIGNATION OF A FORM OF PAYMENT.


 


2.3.                                          COMMENCEMENT OF PARTICIPATION.  AN
EMPLOYEE SELECTED TO PARTICIPATE IN THE PLAN WHO HAS SATISFIED ALL ENROLLMENT
REQUIREMENTS, INCLUDING RETURNING ALL REQUIRED DOCUMENTS TO THE


 


6

--------------------------------------------------------------------------------



 


PLAN SPONSOR WITHIN THE SPECIFIED TIME PERIOD, SHALL BECOME A PARTICIPANT IN THE
PLAN ON THE FIRST DAY OF THE PLAN YEAR FOR WHICH THE PARTICIPANT HAS BEEN
SELECTED TO PARTICIPATE.  IF AN EMPLOYEE IS SELECTED TO PARTICIPATE IN THE PLAN
ON OR AFTER THE FIRST DAY OF A PLAN YEAR, THE EMPLOYEE SHALL BECOME A
PARTICIPANT IN THE PLAN ON THE FIRST DAY OF THE MONTH FOLLOWING SATISFACTION OF
ALL ENROLLMENT REQUIREMENTS PROVIDED THAT SUCH REQUIREMENTS ARE COMPLETED WITHIN
30 DAYS AFTER THE EMPLOYEE IS SELECTED FOR PARTICIPATION.


 


2.4.                                          LOSS OF ELIGIBILITY.  IF A
PARTICIPANT’S EMPLOYMENT STATUS IS CHANGED SUCH THAT PARTICIPANT NO LONGER IS A
MEMBER OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES OR THE
COMMITTEE, IN ITS SOLE DISCRETION, DETERMINES THAT A PARTICIPANT IS NO LONGER
ELIGIBLE TO PARTICIPATE IN THE PLAN, THE PARTICIPANT SHALL CEASE TO BE ELIGIBLE
TO MAKE DEFERRALS TO, OR RECEIVE EMPLOYER CONTRIBUTIONS UNDER, THE PLAN BUT
SHALL CONTINUE TO BE ELIGIBLE TO ELECT A CHANGE IN MEASURING INVESTMENTS IN
ACCORDANCE WITH SECTION 4.3.  THE INDIVIDUAL’S ACCOUNT BALANCE SHALL REMAIN IN
THE PLAN UNTIL DISTRIBUTED IN ACCORDANCE WITH SECTION 5.


 


2.5.                                          TERMINATION OF PARTICIPATION.  AN
EMPLOYEE SHALL CEASE TO BE A PARTICIPANT IN THE PLAN AS OF THE FIRST TO OCCUR OF
THE FOLLOWING EVENTS:


 

(A)                                                                      THE
DATE THE PARTICIPANT NO LONGER HAS ANY ACCOUNT UNDER THE PLAN (THAT IS, THE
PARTICIPANT HAS RECEIVED A DISTRIBUTION OF ALL OF THE PARTICIPANT’S ACCOUNT, IF
ANY); OR

 

(B)                                                                     THE DATE
OF THE PARTICIPANT’S DEATH.

 


2.6.                                          LEAVES OF ABSENCE.  UPON THE
COMMENCEMENT OF A LEAVE OF ABSENCE, A PARTICIPANT SHALL CEASE TO BE ELIGIBLE TO
MAKE DEFERRALS TO, OR RECEIVE EMPLOYER CONTRIBUTIONS UNDER THE PLAN BUT SHALL
CONTINUE TO BE ELIGIBLE TO ELECT A CHANGE IN MEASURING INVESTMENTS IN ACCORDANCE
WITH SECTION 4.3.  DURING THE PARTICIPANT’S LEAVE OF ABSENCE, THE PARTICIPANT’S
ACCOUNT BALANCE SHALL REMAIN IN THE PLAN UNLESS OTHERWISE DISTRIBUTABLE IN
ACCORDANCE WITH SECTION 5.  UPON RETURN FROM THE LEAVE OF ABSENCE, THE
PARTICIPANT’S ELECTIONS UNDER SECTIONS 3.1, 3.2 AND 3.3 IN EFFECT AT THE TIME
THE PARTICIPANT WENT ON LEAVE SHALL BE REACTIVATED AND THE PARTICIPANT SHALL NOT
BE ALLOWED TO CHANGE THOSE ELECTIONS FOR THE PLAN YEAR IN WHICH THE PARTICIPANT
RETURNED FROM THE LEAVE.


 


2.7.                                          SPECIFIC EXCLUSION. 
NOTWITHSTANDING ANYTHING APPARENTLY TO THE CONTRARY IN THE PLAN RESTATEMENT OR
IN ANY WRITTEN COMMUNICATION, SUMMARY, RESOLUTION OR DOCUMENT OR ORAL
COMMUNICATION, NO INDIVIDUAL SHALL BE A PARTICIPANT IN THIS PLAN, DEVELOP
BENEFITS UNDER THIS PLAN OR BE ENTITLED TO RECEIVE BENEFITS UNDER THIS PLAN
(EITHER FOR HIMSELF OR HERSELF OR HIS OR HER SURVIVORS) UNLESS SUCH INDIVIDUAL
IS A MEMBER OF A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (AS
THAT EXPRESSION IS USED IN ERISA).  IF A COURT OF COMPETENT JURISDICTION, ANY
REPRESENTATIVE OF THE U.S. DEPARTMENT OF LABOR OR ANY OTHER GOVERNMENTAL,
REGULATORY OR SIMILAR BODY MAKES ANY DIRECT OR INDIRECT, FORMAL OR INFORMAL,
DETERMINATION THAT AN INDIVIDUAL WHO IS AN ACTIVE PARTICIPANT IS NOT A MEMBER OF
A SELECT GROUP OF MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES (AS THAT EXPRESSION
IS USED IN ERISA), SUCH INDIVIDUAL SHALL NOT


 


7

--------------------------------------------------------------------------------



 


BE (AND SHALL NOT HAVE EVER BEEN) A PARTICIPANT IN THIS PLAN AT ANY TIME. IF ANY
PERSON NOT SO DEFINED HAS BEEN ERRONEOUSLY TREATED AS A PARTICIPANT IN THIS
PLAN, UPON DISCOVERY OF SUCH ERROR SUCH PERSON’S ERRONEOUS PARTICIPATION SHALL
IMMEDIATELY TERMINATE EFFECTIVE AS OF THE DATE THE INDIVIDUAL INITIALLY BECAME A
PARTICIPANT, WITH THE INTENDED RESULT BEING THAT THE INDIVIDUAL BE TREATED AS IF
THE INDIVIDUAL NEVER BECAME A PARTICIPANT.


 


8

--------------------------------------------------------------------------------



 


SECTION 3


 


CREDITS TO ACCOUNTS


 


3.1.                                          BASE COMPENSATION DEFERRAL
CREDITS.


 


3.1.1.                                                         AMOUNT OF
CREDITS.  PRIOR TO THE FIRST DAY OF ANY PLAN YEAR, THE PARTICIPANT MAY ELECT TO
DEFER A PERCENTAGE OF THE PARTICIPANT’S ANNUAL BASE COMPENSATION FOR THAT PLAN
YEAR.  AN ELECTION MADE BY A PARTICIPANT FOR A PLAN YEAR SHALL REMAIN IN EFFECT
FOR SUBSEQUENT PLAN YEARS UNLESS, PRIOR TO A SUBSEQUENT PLAN YEAR, THE ELECTION
IS CHANGED OR TERMINATED BY THE PARTICIPANT OR THE PARTICIPANT IS NOT SELECTED
FOR PARTICIPATION FOR THAT SUBSEQUENT PLAN YEAR.  THE ELECTION SHALL DESIGNATE A
PERCENTAGE OF THE PARTICIPANT’S ANNUAL BASE COMPENSATION WHICH IS EARNED DURING
THAT PLAN YEAR (WITHOUT REGARD TO WHETHER IT WOULD BE PAID DURING THAT OR A
SUBSEQUENT PLAN YEAR) WHICH SHALL NOT BE PAID TO THE PARTICIPANT BUT INSTEAD
SHALL BE CREDITED UNDER THIS PLAN UNDER SECTION 3 AND DISTRIBUTED FROM THIS PLAN
UNDER SECTION 5.  THE PERCENTAGE THAT CAN BE DESIGNATED SHALL NOT EXCEED FIFTY
PERCENT (50%) OF THE PARTICIPANT’S ANNUAL BASE COMPENSATION.


 


3.1.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, OF BASE COMPENSATION THAT THE PARTICIPANT ELECTED TO DEFER. 
SUCH AMOUNT SHALL BE CREDITED IN CASH.  SUCH AMOUNT SHALL BE CREDITED AS NEARLY
AS PRACTICABLE AS OF THE TIME OR TIMES WHEN THE COMPENSATION WOULD HAVE BEEN
PAID TO THE PARTICIPANT BUT FOR THE ELECTION TO DEFER.


 


3.2.                                          INCENTIVE COMPENSATION DEFERRAL
CREDITS.


 


3.2.1.                                                         AMOUNT OF
CREDITS.  PRIOR TO THE FIRST DAY OF ANY PLAN YEAR, THE PARTICIPANT MAY ELECT TO
DEFER A PERCENTAGE OR DOLLAR AMOUNT OF THE PARTICIPANT’S ANNUAL INCENTIVE
COMPENSATION FOR THAT PLAN YEAR.  AN ELECTION MADE BY A PARTICIPANT FOR A PLAN
YEAR SHALL REMAIN IN EFFECT FOR SUBSEQUENT PLAN YEARS UNLESS, PRIOR TO A
SUBSEQUENT PLAN YEAR, THE ELECTION IS CHANGED OR TERMINATED BY THE PARTICIPANT
OR THE PARTICIPANT IS NOT SELECTED FOR PARTICIPATION FOR THAT SUBSEQUENT PLAN
YEAR.  THE ELECTION SHALL DESIGNATE THE DOLLAR AMOUNT OR PERCENTAGE OF THE
PARTICIPANT’S ANNUAL INCENTIVE COMPENSATION WHICH IS EARNED DURING THAT PLAN
YEAR (WITHOUT REGARD TO WHETHER IT WOULD BE PAID DURING THAT OR A SUBSEQUENT
PLAN YEAR) WHICH SHALL NOT BE PAID TO THE PARTICIPANT BUT INSTEAD SHALL BE
CREDITED UNDER THIS PLAN UNDER SECTION 3 AND DISTRIBUTED FROM THIS PLAN UNDER
SECTION 5.  THE DOLLAR AMOUNT OR PERCENTAGE THAT CAN BE DESIGNATED SHALL NOT
EXCEED ONE HUNDRED PERCENT (100%) OF THE PARTICIPANT’S INCENTIVE COMPENSATION.


 


3.2.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, OF INCENTIVE COMPENSATION THAT THE PARTICIPANT ELECTED TO
DEFER.  SUCH AMOUNT SHALL BE CREDITED IN CASH.  SUCH AMOUNT SHALL BE CREDITED AS
NEARLY AS PRACTICABLE AS OF THE TIME OR TIMES WHEN THE COMPENSATION WOULD HAVE
BEEN PAID TO THE PARTICIPANT BUT FOR THE ELECTION TO DEFER.


 


9

--------------------------------------------------------------------------------



 


3.3.                                          QUALIFIED PLAN RESTORATION
CREDITS.


 


3.3.1.                                                         AMOUNT OF
CREDITS.  PRIOR TO THE FIRST DAY OF ANY PLAN YEAR, THE PARTICIPANT WILL BE
DEEMED TO HAVE ELECTED TO CONTRIBUTE ALL OF THE FOLLOWING AMOUNTS TO THE
PARTICIPANT’S ACCOUNT:


 

(A)                                                                      THE
AMOUNT BY WHICH THE PARTICIPANT’S ELECTIVE CONTRIBUTIONS TO THE QUALIFIED PLAN
ARE REDUCED TO CAUSE THE QUALIFIED PLAN TO COMPLY WITH THE LIMITATIONS SET FORTH
IN CODE SECTIONS 401(K)(3);

 

(B)                                                                     THE
AMOUNT BY WHICH THE PARTICIPANT’S ELECTIVE CONTRIBUTIONS TO THE QUALIFIED PLAN
ARE LIMITED BY THE RESTRICTION UNDER CODE SECTION 401(A)(17);

 

(C)                                                                      THE
AMOUNT BY WHICH THE PARTICIPANT’S ELECTIVE CONTRIBUTIONS TO THE QUALIFIED PLAN
ARE LIMITED BY THE RESTRICTIONS IMPOSED BY THE ANTI-DISCRIMINATION STANDARDS
UNDER CODE SECTIONS 401(A)(5)(B) AND 414(S);

 

(D)                                                                     THE
AMOUNT BY WHICH SUCH PARTICIPANT’S ELECTIVE CONTRIBUTIONS TO THE QUALIFIED PLAN
EXCEED THE LIMITATION IMPOSED BY CODE SECTION 402(G); AND

 

(E)                                                                      THE
AMOUNT BY WHICH THE PARTICIPANT’S ELECTIVE CONTRIBUTIONS TO THE QUALIFIED PLAN
ARE REDUCED TO CAUSE THE QUALIFIED PLAN TO COMPLY WITH THE LIMITATION IMPOSED BY
CODE SECTION 415.

 

A Participant may affirmatively elect not to contribute the amounts specified
above, but such election must be made prior to the Plan Year for which the
election will be effective, and such election must be not to contribute all (as
opposed to some) of the amounts specified above.  An election made by a
Participant for a Plan Year shall remain in effect for subsequent Plan Years
unless, prior to a subsequent Plan Year, the election is changed or terminated
by the Participant or the Participant is not selected for participation for that
subsequent Plan Year.

 


3.3.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, DETERMINED UNDER SECTION 3.3.1.  SUCH AMOUNT SHALL BE CREDITED
IN CASH.  INSOFAR AS IS PRACTICABLE, THE AMOUNT DESCRIBED IN THIS SECTION 3.3
SHALL BE CREDITED TO THE ACCOUNT AS OF THE TIME OR TIMES WHEN SUCH AMOUNT (OR
COMPARABLE AMOUNT) WOULD ACTUALLY HAVE BEEN CONTRIBUTED (NOT ACCRUED) TO THE
QUALIFIED PLAN BUT FOR LIMITATIONS OR RESTRICTIONS IMPOSED BY THE CODE.


 


3.4.                                          EMPLOYER MATCHING CREDITS.


 


3.4.1.                                                         AMOUNT OF
CREDITS.  EACH PLAN YEAR THE PLAN SPONSOR MAY, BUT IS NOT REQUIRED TO,
CONTRIBUTE TO A PARTICIPANT’S ACCOUNT THE AMOUNT BY WHICH THE PARTICIPANT’S
MATCHING CONTRIBUTIONS TO THE QUALIFIED PLAN ARE REDUCED TO CAUSE THE QUALIFIED
PLAN TO COMPLY WITH THE LIMITATIONS SET FORTH IN SECTION 3.3.1. OF THIS PLAN
RESTATEMENT AND THE LIMITATION SET FORTH IN CODE


 


10

--------------------------------------------------------------------------------



 


SECTION 401(M)(2).  EACH PLAN YEAR THE PLAN SPONSOR MAY, BUT IS NOT REQUIRED TO,
CONTRIBUTE TO A PARTICIPANT’S ACCOUNT A MATCH CONTRIBUTION BASED ON THE AMOUNTS
CONTRIBUTED BY THE PARTICIPANT UNDER SECTIONS 3.1 AND 3.2.


 


3.4.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, DETERMINED UNDER SECTION 3.4.1.  SUCH AMOUNT SHALL BE CREDITED
IN CASH.  INSOFAR AS IS PRACTICABLE, THE AMOUNT DESCRIBED IN THIS SECTION 3.4
SHALL BE CREDITED TO THE ACCOUNT AS OF THE TIME OR TIMES WHEN SUCH AMOUNT (OR
COMPARABLE AMOUNT) WOULD ACTUALLY HAVE BEEN CONTRIBUTED (NOT ACCRUED) TO THE
QUALIFIED PLAN BUT FOR LIMITATIONS OR RESTRICTIONS IMPOSED BY THE CODE.


 


3.5.                                          EMPLOYER DISCRETIONARY CREDITS.


 


3.5.1.                                                         AMOUNT OF
CREDITS.  EACH PLAN YEAR THE PLAN SPONSOR MAY, BUT IS NOT REQUIRED TO,
DETERMINE, IN ITS SOLE DISCRETION, THAT ADDITIONAL AMOUNTS, IF ANY, SHALL BE
CREDITED TO THE ACCOUNTS OF THE PARTICIPANTS BASED ON THE PERFORMANCE OF THE
EMPLOYER IN THE PREVIOUS PLAN YEAR. SUCH AMOUNT SHALL BE CREDITED IN CASH.  THE
PLAN SPONSOR SHALL HAVE THE RIGHT TO CREDIT ONE PARTICIPANT’S ACCOUNT AND NOT
ANOTHER AND TO CREDIT DIFFERENT AMOUNTS TO DIFFERENT PARTICIPANTS.


 


3.5.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, DETERMINED UNDER SECTION 3.5.1.  SUCH AMOUNT SHALL BE CREDITED
IN CASH.  SUCH AMOUNT SHALL BE CREDITED AS OF THE LAST DAY OF THE PLAN YEAR FOR
WHICH THE CONTRIBUTION IS BEING MADE.  IF A PARTICIPANT IS NOT EMPLOYED BY THE
EMPLOYER AS OF THE LAST DAY OF A PLAN YEAR FOR WHICH THE CONTRIBUTION IS BEING
MADE OTHER THAN BY REASON OF RETIREMENT, DEATH OR DISABILITY, THAT PARTICIPANT
SHALL NOT BE ENTITLED TO A CONTRIBUTION.


 


3.6.                                          REQUIRED EMPLOYER CREDITS.


 


3.6.1.                                                         AMOUNT OF
CREDITS.  EACH PLAN YEAR THE PLAN SPONSOR SHALL CONTRIBUTE AN AMOUNT EQUAL TO A
PERCENTAGE OF THE PARTICIPANT’S BASE COMPENSATION TO THE ACCOUNT OF THE
PARTICIPANT.  THE PERCENTAGE SHALL BE DETERMINED BY THE PLAN SPONSOR’S RETURN ON
EQUITY (AS DETERMINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPALS AND THE
COMMITTEE) IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

Return on Equity

 

Percent of Participant’s Base
Compensation

22%

and Greater

 

7%

21%

 

 

6%

20%

 

 

5%

19%

 

 

4%

18%

 

 

3%

Less than 18%

 

 

0%

 

11

--------------------------------------------------------------------------------


 


3.6.2.                                                         CREDITING TO
ACCOUNTS.  THE PLAN SPONSOR SHALL CREDIT TO THE ACCOUNT OF EACH PARTICIPANT THE
AMOUNT, IF ANY, DETERMINED UNDER SECTION 3.6.1.  SUCH AMOUNT SHALL BE CREDITED
IN CASH.  SUCH AMOUNT SHALL BE CREDITED AS OF THE LAST DAY OF THE PLAN YEAR FOR
WHICH THE CONTRIBUTION IS BEING MADE.  IF A PARTICIPANT IS NOT EMPLOYED BY THE
EMPLOYER AS OF THE LAST DAY OF A PLAN YEAR FOR WHICH THE CONTRIBUTION IS BEING
MADE OTHER THAN BY REASON OF RETIREMENT, DEATH OR DISABILITY, THAT PARTICIPANT
SHALL NOT BE ENTITLED TO A CONTRIBUTION.


 


3.7.                                          RULES REGARDING EMPLOYEE
ELECTIONS.  EACH ELECTION (OR DEEMED ELECTION) BY A PARTICIPANT TO DEFER OR
CONTRIBUTE AN AMOUNT TO THE PARTICIPANT’S ACCOUNT UNDER SECTIONS 3.1, 3.2 AND
3.3 SHALL:


 

(A)                                                                      BE
IRREVOCABLE FOR THE PLAN YEAR WITH RESPECT TO WHICH IT IS MADE ONCE IT HAS BEEN
ACCEPTED BY THE PLAN SPONSOR;

 

(B)                                                                     BE MADE
IN WRITING UPON FORMS FURNISHED BY THE PLAN SPONSOR, SHALL BE MADE AT SUCH TIME
AS THE PLAN SPONSOR SHALL DETERMINE AND SHALL CONFORM TO SUCH OTHER PROCEDURAL
AND SUBSTANTIVE RULES AS THE PLAN SPONSOR SHALL ESTABLISH; AND

 

(C)                                                                      BE
RECEIVED BY THE PLAN SPONSOR PRIOR TO THE FIRST DAY OF THE PLAN YEAR FOR WHICH
THE DEFERRAL ELECTION IS MADE.

 

For a newly eligible Participant, however, the deferral election must be
received by the Plan Sponsor within 30 days after the first day of such
eligibility, and, if so received, deferral shall be effective as of the first
day of the month following such receipt and shall only apply to compensation and
amounts earned following the effective date of the election.

 

12

--------------------------------------------------------------------------------


 


SECTION 4


 


ACCOUNTS


 


4.1.                                          ESTABLISHMENT OF ACCOUNTS.  THERE
SHALL BE ESTABLISHED FOR EACH PARTICIPANT UNFUNDED, BOOKKEEPING ACCOUNTS WHICH
SHALL BE ADJUSTED EACH VALUATION DATE. THE ACCOUNTS AND MEASURING INVESTMENTS
ARE SPECIFIED SOLELY AS A DEVICE FOR COMPUTING THE AMOUNTS OF BENEFITS TO BE
PAID TO PARTICIPANTS UNDER THE PLAN, AND THE PLAN SPONSOR IS NOT REQUIRED TO
PURCHASE SUCH INVESTMENTS.


 


4.2.                                          VESTING.  THE ACCOUNT OF EACH
PARTICIPANT SHALL BE FULLY (100%) VESTED AND NONFORFEITABLE AT ALL TIMES.


 


4.3.                                          DESIGNATION OF MEASURING
INVESTMENTS. IN ACCORDANCE WITH PROCEDURES TO BE ESTABLISHED BY THE PLAN
SPONSOR, EACH PARTICIPANT SHALL ELECT, AS PART OF THE INITIAL ENROLLMENT
PROCESS, AND FROM TIME TO TIME THEREAFTER, ONE OR MORE MEASURING INVESTMENTS
WHICH SHALL BE USED TO DETERMINE THE VALUE OF SUCH PARTICIPANT’S ACCOUNT.  A
PARTICIPANT’S CHANGE IN MEASURING INVESTMENTS SHALL DESIGNATE:


 

(A)                                                                      ONE OR
MORE MEASURING INVESTMENTS FOR THE CURRENT ACCOUNT BALANCE, AND

 

(B)                                                                     ONE OR
MORE MEASURING INVESTMENTS FOR AMOUNTS THAT ARE CREDITED TO THE ACCOUNT IN THE
FUTURE.

 


AN EFFECTIVE CHANGE IN MEASURING INVESTMENTS SHALL BE EFFECTIVE AS OF THE DAY
AFTER THE VALUATION DATE COINCIDENT WITH OR IMMEDIATELY FOLLOWING THE DATE THE
ELECTION CHANGE IS FILED. A PARTICIPANT’S CHANGE IN MEASURING INVESTMENTS SHALL
NOT BE EFFECTIVE UNLESS SUCH ELECTION CHANGE COMPLIES WITH THE PROCEDURES
ESTABLISHED BY THE PLAN SPONSOR.  THE PLAN SPONSOR MAY, IN ITS SOLE DISCRETION,
ADD, DISCONTINUE OR SUBSTITUTE A MEASURING INVESTMENTS.


 


4.4.                              ADJUSTMENTS OF ACCOUNTS.  AS OF EACH VALUATION
DATE, THE VALUE OF EACH ACCOUNT SHALL BE ADJUSTED FOR CREDITS, DISTRIBUTIONS AND
WITHHOLDING SUBTRACTIONS UNDER SECTION 10.6 DURING THE VALUATION PERIOD AND THE
VALUE OF EACH ACCOUNT SHALL BE ADJUSTED FOR INCOME, GAINS AND LOSSES DURING THE
VALUATION PERIOD AS IF THE ACCOUNT HAD IN FACT BEEN INVESTED IN THE MEASURING
INVESTMENTS SELECTED BY THE PARTICIPANT DURING SUCH PERIOD.  THE COMMITTEE SHALL
ESTABLISH ADDITIONAL RULES FOR THE ADJUSTMENT OF ACCOUNTS AS THE COMMITTEE MAY
DEEM NECESSARY AND APPROPRIATE. THE COMMITTEE SHALL PROVIDE TO THE PARTICIPANT
AT LEAST ANNUALLY A WRITTEN STATEMENT SETTING FOR CURRENT VALUE OF EACH ACCOUNT
AND ANY CHANGES TO THE ACCOUNT.


 


4.5.                                          OPERATIONAL RULES FOR MEASURING
INVESTMENTS.  THE COMMITTEE SHALL ADOPT RULES SPECIFYING THE MEASURING
INVESTMENTS, THE CIRCUMSTANCES UNDER WHICH A PARTICULAR MEASURING INVESTMENT MAY
BE ELECTED OR SHALL BE AUTOMATICALLY UTILIZED, THE MINIMUM OR MAXIMUM AMOUNT OR
PERCENTAGE OF AN ACCOUNT WHICH MAY BE ALLOCATED TO A MEASURING INVESTMENT, THE
PROCEDURES FOR MAKING OR CHANGING MEASURING INVESTMENT ELECTIONS, THE EXTENT (IF
ANY) TO WHICH


 

13

--------------------------------------------------------------------------------


 


BENEFICIARIES OF DECEASED PARTICIPANTS MAY MAKE MEASURING INVESTMENT ELECTIONS
AND THE EFFECT OF A PARTICIPANT’S OR BENEFICIARY’S FAILURE TO MAKE AN EFFECTIVE
MEASURING INVESTMENT ELECTION WITH RESPECT TO ALL OR ANY PORTION OF AN ACCOUNT.

 

14

--------------------------------------------------------------------------------


 


SECTION 5


 


DISTRIBUTIONS


 


5.1.                                          FORM OF DISTRIBUTION.


 


5.1.1.                                                         AVAILABLE FORMS. 
AT THE TIME OF INITIAL ENROLLMENT, A PARTICIPANT SHALL ELECT ONE OF THE
FOLLOWING FORMS OF DISTRIBUTION:


 

(A)                                                                      A
SINGLE LUMP SUM; OR

 

(B)                                                                     A SERIES
OF ANNUAL INSTALLMENTS PAYABLE OVER FIVE (5), TEN (10), FIFTEEN (15), OR TWENTY
(20) YEARS.

 


5.1.2.                                                         DEFAULT.  IF FOR
ANY REASON A PARTICIPANT SHALL HAVE FAILED TO MAKE A TIMELY WRITTEN DESIGNATION
OF FORM FOR DISTRIBUTION (INCLUDING REASONS ENTIRELY BEYOND THE CONTROL OF THE
PARTICIPANT), THE DISTRIBUTION SHALL BE MADE IN A SINGLE LUMP SUM AS OF THE
VALUATION DATE COINCIDENT WITH OR IMMEDIATELY FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AND SHALL BE MADE AS SOON AS PRACTICABLE AFTER SUCH
VALUATION DATE.


 


5.1.3.                                                         INSTALLMENT
AMOUNTS.  THE AMOUNT OF THE ANNUAL INSTALLMENTS SHALL BE DETERMINED BY DIVIDING
THE AMOUNT OF THE ACCOUNT AS OF THE ANNUAL VALUATION DATE AS OF WHICH THE
INSTALLMENT IS BEING PAID BY THE NUMBER OF REMAINING INSTALLMENT PAYMENTS TO BE
MADE (INCLUDING THE PAYMENT BEING DETERMINED).


 


5.1.4.                                                         MINIMUM AMOUNT.
 REGARDLESS OF THE ELECTION FILED BY THE PARTICIPANT WITH RESPECT TO THE TIME
AND FORM OF DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT:


 

(A)                                                                      IF THE
PARTICIPANT’S ACCOUNT IS LESS THAN TWENTY-FIVE THOUSAND DOLLARS ($25,000) (AS
DETERMINED AT THE TIME OF PARTICIPANT’S RETIREMENT), THEN DISTRIBUTION OF THE
PARTICIPANT’S ACCOUNT SHALL BE MADE IN A SINGLE LUMP SUM PAYMENT AS OF THE
VALUATION DATE COINCIDENT WITH OR IMMEDIATELY FOLLOWING THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AND SHALL BE MADE AS SOON AS PRACTICABLE AFTER SUCH
VALUATION DATE; OR

 

(B)                                                                     IF THE
PROJECTED ANNUAL INSTALLMENTS OF THE PARTICIPANT’S ACCOUNT UNDER THE FORM OF
DISTRIBUTION ELECTED IS LESS THAN FIVE THOUSAND DOLLARS ($5,000) PER ANNUM (AS
DETERMINED AT THE TIME OF PARTICIPANT’S RETIREMENT), THEN THE INSTALLMENTS SHALL
BE ACCELERATED TO THE NEXT LOWER INSTALLMENT PERIOD UNTIL THE AMOUNT OF EACH
INSTALLMENT IS GREATER THAN FIVE THOUSAND DOLLARS ($5,000).

 


5.1.5.                                                         DEATH.  IF THE
PARTICIPANT DIES PRIOR TO THE DATE OF PARTICIPANT’S RETIREMENT, PAYMENT OF THE
PARTICIPANT’S ACCOUNT SHALL BE MADE TO THE PARTICIPANT’S BENEFICIARY IN A SINGLE


 


15

--------------------------------------------------------------------------------



 


LUMP SUM PAYMENT AS OF THE VALUATION DATE COINCIDENT WITH OR IMMEDIATELY
FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AND SHALL BE MADE AS SOON
AS PRACTICABLE AFTER SUCH VALUATION DATE.  IF THE PARTICIPANT ELECTED PAYMENT IN
THE FORM OF A SERIES OF ANNUAL INSTALLMENTS AND DIES AFTER DISTRIBUTION HAS
COMMENCED, PAYMENT SHALL CONTINUE TO PARTICIPANT’S BENEFICIARY IN THE SERIES OF
ANNUAL INSTALLMENTS ELECTED BY THE DECEASED PARTICIPANT PAYABLE OVER THE
REMAINDER OF THE APPLICABLE PERIOD.  IN ANY EVENT, DISTRIBUTION OF PARTICIPANT’S
ACCOUNT SHALL PAYABLE TO PARTICIPANT’S BENEFICIARY IN ACCORDANCE WITH
SECTION 6.7.


 


5.2.                                          RETIREMENT DISTRIBUTIONS.


 


5.2.1.                                                         FORM AND TIMING. 
UPON A PARTICIPANT’S RETIREMENT, UNLESS DISTRIBUTED EARLIER IN ACCORDANCE WITH
THE PLAN, DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT SHALL BE MADE IN THE FORM
DESIGNATED IN WRITING AT THE TIME OF THE PARTICIPANT’S INITIAL ENROLLMENT (TO
THE EXTENT THAT SUCH DESIGNATION IS CONSISTENT WITH THE RULES OF THE PLAN
RESTATEMENT).  IF THE PARTICIPANT ELECTED PAYMENT IN THE FORM OF INSTALLMENTS,
THE AMOUNT OF THE FIRST INSTALLMENT WILL BE DETERMINED AS SOON AS
ADMINISTRATIVELY FEASIBLE FOLLOWING THE PLAN YEAR IN WHICH THE PARTICIPANT
RETIRES AND SHALL BE ACTUALLY PAID AS SOON AS PRACTICABLE AFTER SUCH
DETERMINATION.


 


5.2.2.                                                         ELECTION TO DELAY
DISTRIBUTION FOR FIVE (5) YEARS.  A PARTICIPANT MAY ELECT TO DELAY DISTRIBUTION
OF ALL OR A PORTION OF THE PARTICIPANT’S ACCOUNT FOR FIVE (5) YEARS. 
NOTWITHSTANDING THE FOREGOING, ANY ELECTION TO DELAY DISTRIBUTION OF ALL OR A
PORTION OF THE PARTICIPANT’S ACCOUNT FOR FIVE (5) YEARS SHALL BE DISREGARDED AS
IF IT HAD NEVER BEEN FILED UNLESS THE ELECTION TO DELAY DISTRIBUTION:


 

(A)                                                                      IS
FILED BY THE PARTICIPANT WHILE EMPLOYED BY THE EMPLOYER,

 

(B)                                                                     IS FILED
WITH THE COMMITTEE AT LEAST TWELVE (12) MONTHS BEFORE THE PARTICIPANT’S
SCHEDULED DISTRIBUTION DATE FOLLOWING THE PARTICIPANT’S RETIREMENT, AND

 

(C)                                                                      SUCH
PARTICIPANT HAS NOT PREVIOUSLY ELECTED TO DELAY DISTRIBUTION OF SUCH PORTION OF
THE PARTICIPANT’S ACCOUNT.

 

No spouse, former spouse, Beneficiary or other person shall have any right to
participate in the Participant’s decision to delay distribution of all or a
portion of the Participant’s Account.

 


5.3.                                          TERMINATION DISTRIBUTION.  UPON A
PARTICIPANT’S TERMINATION OF EMPLOYMENT, UNLESS DISTRIBUTED EARLIER IN
ACCORDANCE WITH THE PLAN, DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT SHALL BE
MADE IN A SINGLE LUMP SUM PAYMENT AS OF THE VALUATION DATE COINCIDENT WITH OR
IMMEDIATELY FOLLOWING THE PARTICIPANT’S TERMINATION OF EMPLOYMENT AND SHALL BE
MADE AS SOON AS PRACTICABLE AFTER SUCH VALUATION DATE.


 


5.4.                                          DISABILITY DISTRIBUTION.  IF THE
COMMITTEE DETERMINES THAT A PARTICIPANT HAS A DISABILITY, THE PARTICIPANT SHALL
CEASE TO BE ELIGIBLE TO MAKE DEFERRALS TO, OR RECEIVE EMPLOYER


 


16

--------------------------------------------------------------------------------



 


CONTRIBUTIONS UNDER, THE PLAN AND DISTRIBUTION OF THE PARTICIPANT’S ACCOUNT AS
OF THE VALUATION DATE COINCIDENT WITH OR IMMEDIATELY FOLLOWING THE DATE OF
PARTICIPANT’S DISABILITY SHALL BE MADE IN FORM OF DISTRIBUTION ELECTED BY THE
PARTICIPANT IN THE EVENT OF RETIREMENT AND SHALL BE MADE OR BEGIN AS SOON AS
PRACTICABLE AFTER SUCH VALUATION DATE.


 


5.5.                                          HARDSHIP DISTRIBUTION.


 


5.5.1.                                                         WHEN AVAILABLE. 
A PARTICIPANT MAY RECEIVE A HARDSHIP DISTRIBUTION FROM THE PARTICIPANT’S ACCOUNT
IF THE PLAN SPONSOR DETERMINES THAT SUCH HARDSHIP DISTRIBUTION IS FOR A PURPOSE
DESCRIBED IN SECTION 5.5.2 AND THE CONDITIONS IN SECTION 5.5.3 HAVE BEEN
FULFILLED.  TO RECEIVE SUCH A DISTRIBUTION, THE PARTICIPANT MUST FILE A WRITTEN
HARDSHIP DISTRIBUTION APPLICATION WITH THE PLAN SPONSOR AND FURNISH SUCH
SUPPORTING DOCUMENTATION AS THE PLAN SPONSOR MAY REQUIRE.  IN THE APPLICATION,
THE PARTICIPANT SHALL SPECIFY THE BASIS FOR THE DISTRIBUTION AND THE DOLLAR
AMOUNT TO BE DISTRIBUTED.  IF SUCH HARDSHIP DISTRIBUTION IS APPROVED BY THE PLAN
SPONSOR, DISTRIBUTION SHALL BE MADE AS OF THE VALUATION DATE COINCIDENT WITH OR
NEXT FOLLOWING THE APPROVAL OF A COMPLETED APPLICATION BY THE PLAN SPONSOR AND
SUCH HARDSHIP DISTRIBUTION SHALL BE MADE IN A LUMP SUM PAYMENT AS SOON AS
ADMINISTRATIVELY FEASIBLE AFTER SUCH VALUATION DATE.


 


5.5.2.                                                         PURPOSES. 
HARDSHIP DISTRIBUTIONS SHALL BE ALLOWED ONLY IF THE PARTICIPANT ESTABLISHES THAT
THE HARDSHIP DISTRIBUTION IS TO BE MADE ON ACCOUNT OF AN IMMEDIATE AND HEAVY
FINANCIAL NEED OF THE PARTICIPANT FOR WHICH THE PARTICIPANT DOES NOT HAVE OTHER
AVAILABLE RESOURCES.


 


5.5.3.                                                         LIMITATIONS.  THE
AMOUNT OF THE HARDSHIP DISTRIBUTION SHALL NOT EXCEED THE AMOUNT OF THE
PARTICIPANT’S PROVEN IMMEDIATE AND HEAVY FINANCIAL NEED.  A HARDSHIP
DISTRIBUTION SHALL NOT BE MADE AFTER THE DEATH OF THE PARTICIPANT OR AFTER THE
OCCURRENCE OF ANY DISTRIBUTION EVENT.  THE AMOUNT OF APPROVED HARDSHIP
DISTRIBUTION SHALL NOT EXCEED THE VALUE OF THE ACCOUNT.


 


5.5.4.                                                         EFFECT ON
PARTICIPATION.  UPON THE APPROVAL OF A HARDSHIP DISTRIBUTION, ALL ELECTIVE
CONTRIBUTIONS TO THE PARTICIPANT’S ACCOUNT SHALL CEASE FOR SIX (6) MONTHS AFTER
RECEIPT OF THE HARDSHIP DISTRIBUTION AND SHALL BE AUTOMATICALLY REINSTATED AFTER
THE EXPIRATION OF THE SIX (6) MONTH PERIOD.


 


5.6.                                          CHANGE OF CONTROL DISTRIBUTION.


 


5.6.1.                                                         WHEN AVAILABLE. 
A PARTICIPANT OR BENEFICIARY MAY RECEIVE A DISTRIBUTION OF HIS OR HER ENTIRE
ACCOUNT (AFTER REDUCTION FOR THE FORFEITURE DESCRIBED IN SECTION 5.6.3) IF A
CHANGE OF CONTROL HAS OCCURRED.  TO RECEIVE SUCH A CHANGE OF CONTROL
DISTRIBUTION, THE PARTICIPANT OR BENEFICIARY MUST FILE A WRITTEN DISTRIBUTION
APPLICATION WITH THE PLAN SPONSOR.  THE PLAN SPONSOR SHALL APPROVE THE CHANGE OF
CONTROL DISTRIBUTION IF SUCH APPLICATION HAS BEEN FILED AND A CHANGE OF CONTROL
HAS OCCURRED.


 


5.6.2.                                                         PAYMENT. 
DISTRIBUTION OF THE ENTIRE ACCOUNT (AFTER REDUCTION FOR THE FORFEITURE DESCRIBED
IN SECTION 5.6.3) SHALL BE MADE AS OF THE VALUATION DATE COINCIDENT WITH OR


 


17

--------------------------------------------------------------------------------



 


NEXT FOLLOWING THE APPROVAL OF A COMPLETED APPLICATION BY THE PLAN SPONSOR. 
SUCH CHANGE OF CONTROL DISTRIBUTION SHALL BE MADE IN A LUMP SUM PAYMENT AS SOON
AS ADMINISTRATIVELY FEASIBLE AFTER SUCH VALUATION DATE. THE AMOUNT OF THE CHANGE
OF CONTROL DISTRIBUTION SHALL BE EQUAL TO THE VALUE OF THE ACCOUNT AS OF SUCH
VALUATION DATE (AFTER REDUCTION FOR THE FORFEITURE DESCRIBED BELOW).


 


5.6.3.                                                         FORFEITURE.  UPON
THE APPROVAL OF A CHANGE OF CONTROL DISTRIBUTION, THERE SHALL BE IRREVOCABLY
FORFEITED FROM THE ACCOUNT OF THE PARTICIPANT OR BENEFICIARY AN AMOUNT EQUAL TO
TEN PERCENT (10%) OF THE ACCOUNT.


 


5.7.                                          DISTRIBUTION BASED ON CONSTRUCTIVE
RECEIPT.  ANY AMOUNTS IN A PARTICIPANT’S ACCOUNT WHICH HAVE BEEN DETERMINED BY
THE COMMITTEE OR A GOVERNMENTAL AGENCY TO BE TAXABLE INCOME TO THE PARTICIPANT
BASED ON THE CONSTRUCTIVE RECEIPT DOCTRINE SHALL BE DISTRIBUTED TO THE
PARTICIPANT IN A LUMP SUM PAYMENT AS SOON AS ADMINISTRATIVELY FEASIBLE.


 


5.8.                                          DESIGNATION OF BENEFICIARIES.


 


5.8.1.                                                         RIGHT TO
DESIGNATE.  EACH PARTICIPANT MAY DESIGNATE, UPON FORMS TO BE FURNISHED BY AND
FILED WITH THE PLAN SPONSOR, ONE OR MORE PRIMARY BENEFICIARIES OR ALTERNATE
BENEFICIARIES TO RECEIVE ALL OR A SPECIFIED PART OF SUCH PARTICIPANT’S ACCOUNT
IN THE EVENT OF SUCH PARTICIPANT’S DEATH.  THE PARTICIPANT MAY CHANGE OR REVOKE
ANY SUCH DESIGNATION FROM TIME TO TIME WITHOUT NOTICE TO OR CONSENT FROM ANY
BENEFICIARY.  NO SUCH DESIGNATION, CHANGE OR REVOCATION SHALL BE EFFECTIVE
UNLESS EXECUTED BY THE PARTICIPANT AND RECEIVED BY THE PLAN SPONSOR DURING THE
PARTICIPANT’S LIFETIME.


 


5.8.2.                                                         FAILURE OF
DESIGNATION.  IF A PARTICIPANT:

 

(A)                                                                      FAILS
TO DESIGNATE A BENEFICIARY,

 

(B)                                                                    
DESIGNATES A BENEFICIARY AND THEREAFTER REVOKES SUCH DESIGNATION WITHOUT NAMING
ANOTHER BENEFICIARY, OR

 

(C)                                                                     
DESIGNATES ONE OR MORE BENEFICIARIES AND ALL SUCH BENEFICIARIES SO DESIGNATED
FAIL TO SURVIVE THE PARTICIPANT,

 

such Participant’s Account, or the part thereof as to which such Participant’s
designation fails, as the case may be, shall be payable to the first class of
the following classes of automatic Beneficiaries with a member surviving the
Participant and (except in the case of surviving issue) in equal shares if there
is more than one member in such class surviving the Participant:

 

18

--------------------------------------------------------------------------------


 

Participant’s surviving spouse
Participant’s surviving issue per stirpes and not per capita
Participant’s surviving parents
Participant’s surviving brothers and sisters
Representative of Participant’s estate.

 


5.8.3.                                                         DISCLAIMERS BY
BENEFICIARIES.  A BENEFICIARY ENTITLED TO A DISTRIBUTION OF ALL OR A PORTION OF
A DECEASED PARTICIPANT’S ACCOUNT MAY DISCLAIM AN INTEREST THEREIN SUBJECT TO THE
FOLLOWING REQUIREMENTS.  TO BE ELIGIBLE TO DISCLAIM, A BENEFICIARY MUST BE A
NATURAL PERSON, MUST NOT HAVE RECEIVED A DISTRIBUTION OF ALL OR ANY PORTION OF
THE ACCOUNT AT THE TIME SUCH DISCLAIMER IS EXECUTED AND DELIVERED, AND MUST HAVE
ATTAINED AT LEAST AGE TWENTY-ONE (21) YEARS AS OF THE DATE OF THE PARTICIPANT’S
DEATH.  ANY DISCLAIMER MUST BE IN WRITING AND MUST BE EXECUTED PERSONALLY BY THE
BENEFICIARY BEFORE A NOTARY PUBLIC.  A DISCLAIMER SHALL STATE THAT THE
BENEFICIARY’S ENTIRE INTEREST IN THE UNDISTRIBUTED ACCOUNT IS DISCLAIMED OR
SHALL SPECIFY WHAT PORTION THEREOF IS DISCLAIMED.  TO BE EFFECTIVE, DUPLICATE
ORIGINAL EXECUTED COPIES OF THE DISCLAIMER MUST BE BOTH EXECUTED AND ACTUALLY
DELIVERED TO THE PLAN SPONSOR AFTER THE DATE OF THE PARTICIPANT’S DEATH BUT NOT
LATER THAN ONE HUNDRED EIGHTY (180) DAYS AFTER THE DATE OF THE PARTICIPANT’S
DEATH.  A DISCLAIMER SHALL BE IRREVOCABLE WHEN DELIVERED TO THE PLAN SPONSOR.  A
DISCLAIMER SHALL BE CONSIDERED TO BE DELIVERED TO THE PLAN SPONSOR ONLY WHEN
ACTUALLY RECEIVED BY THE PLAN SPONSOR.  THE PLAN SPONSOR SHALL BE THE SOLE JUDGE
OF THE CONTENT, INTERPRETATION AND VALIDITY OF A PURPORTED DISCLAIMER.  UPON THE
FILING OF A VALID DISCLAIMER, THE BENEFICIARY SHALL BE CONSIDERED NOT TO HAVE
SURVIVED THE PARTICIPANT AS TO THE INTEREST DISCLAIMED.  A DISCLAIMER BY A
BENEFICIARY SHALL NOT BE CONSIDERED TO BE A TRANSFER OF AN INTEREST IN VIOLATION
OF THE PROVISIONS OF SECTION 6 AND SHALL NOT BE CONSIDERED TO BE AN ASSIGNMENT
OR ALIENATION OF BENEFITS IN VIOLATION OF FEDERAL LAW PROHIBITING THE ASSIGNMENT
OR ALIENATION OF BENEFITS UNDER THIS PLAN.  NO OTHER FORM OF ATTEMPTED
DISCLAIMER SHALL BE RECOGNIZED BY THE PLAN SPONSOR.


 


5.8.4.                                                         DEFINITIONS. 
WHEN USED HEREIN AND, UNLESS THE PARTICIPANT HAS OTHERWISE SPECIFIED IN THE
PARTICIPANT’S BENEFICIARY DESIGNATION, WHEN USED IN A BENEFICIARY DESIGNATION,
“ISSUE” MEANS ALL PERSONS WHO ARE LINEAL DESCENDANTS OF THE PERSON WHOSE ISSUE
ARE REFERRED TO, INCLUDING LEGALLY ADOPTED DESCENDANTS AND THEIR DESCENDANTS BUT
NOT INCLUDING ILLEGITIMATE DESCENDANTS AND THEIR DESCENDANTS; “CHILD” MEANS AN
ISSUE OF THE FIRST GENERATION; “PER STIRPES” MEANS IN EQUAL SHARES AMONG LIVING
CHILDREN OF THE PERSON WHOSE ISSUE ARE REFERRED TO AND THE ISSUE (TAKEN
COLLECTIVELY) OF EACH DECEASED CHILD OF SUCH PERSON, WITH SUCH ISSUE TAKING BY
RIGHT OF REPRESENTATION OF SUCH DECEASED CHILD; AND “SURVIVE” AND “SURVIVING”
MEAN LIVING AFTER THE DEATH OF THE PARTICIPANT.


 


5.8.5.                                                         SPECIAL RULES. 
UNLESS THE PARTICIPANT HAS OTHERWISE SPECIFIED IN THE PARTICIPANT’S BENEFICIARY
DESIGNATION, THE FOLLOWING RULES SHALL APPLY:


 

(A)                                                                      IF
THERE IS NOT SUFFICIENT EVIDENCE THAT A BENEFICIARY WAS LIVING AT THE TIME OF
THE DEATH OF THE PARTICIPANT, IT SHALL BE DEEMED THAT THE BENEFICIARY WAS NOT
LIVING AT THE TIME OF THE DEATH OF THE PARTICIPANT.

 

19

--------------------------------------------------------------------------------


 

(B)                                                                     THE
AUTOMATIC BENEFICIARIES SPECIFIED IN SECTION 5.7.2 AND THE BENEFICIARIES
DESIGNATED BY THE PARTICIPANT SHALL BECOME FIXED AT THE TIME OF THE
PARTICIPANT’S DEATH SO THAT, IF A BENEFICIARY SURVIVES THE PARTICIPANT BUT DIES
BEFORE THE RECEIPT OF ALL PAYMENTS DUE SUCH BENEFICIARY HEREUNDER, SUCH
REMAINING PAYMENTS SHALL BE PAYABLE TO THE REPRESENTATIVE OF SUCH BENEFICIARY’S
ESTATE.

 

(C)                                                                      IF THE
PARTICIPANT DESIGNATES AS A BENEFICIARY THE PERSON WHO IS THE PARTICIPANT’S
SPOUSE ON THE DATE OF THE DESIGNATION, EITHER BY NAME OR BY RELATIONSHIP, OR
BOTH, THE DISSOLUTION, ANNULMENT OR OTHER LEGAL TERMINATION OF THE MARRIAGE
BETWEEN THE PARTICIPANT AND SUCH PERSON SHALL AUTOMATICALLY REVOKE SUCH
DESIGNATION.  (THE FOREGOING SHALL NOT PREVENT THE PARTICIPANT FROM DESIGNATING
A FORMER SPOUSE AS A BENEFICIARY ON A FORM EXECUTED BY THE PARTICIPANT AND
RECEIVED BY THE PLAN SPONSOR AFTER THE DATE OF THE LEGAL TERMINATION OF THE
MARRIAGE BETWEEN THE PARTICIPANT AND SUCH FORMER SPOUSE, AND DURING THE
PARTICIPANT’S LIFETIME.)

 

(D)                                                                     ANY
DESIGNATION OF A NONSPOUSE BENEFICIARY BY NAME THAT IS ACCOMPANIED BY A
DESCRIPTION OF RELATIONSHIP TO THE PARTICIPANT SHALL BE GIVEN EFFECT WITHOUT
REGARD TO WHETHER THE RELATIONSHIP TO THE PARTICIPANT EXISTS EITHER THEN OR AT
THE PARTICIPANT’S DEATH.

 

(E)                                                                      ANY
DESIGNATION OF A BENEFICIARY ONLY BY STATEMENT OF RELATIONSHIP TO THE
PARTICIPANT SHALL BE EFFECTIVE ONLY TO DESIGNATE THE PERSON OR PERSONS STANDING
IN SUCH RELATIONSHIP TO THE PARTICIPANT AT THE PARTICIPANT’S DEATH.

 

A Beneficiary designation is permanently void if it either is executed or is
filed by a Participant who, at the time of such execution or filing, is then a
minor under the law of the state of the Participant’s legal residence.  The Plan
Sponsor shall be the sole judge of the content, interpretation and validity of a
purported Beneficiary designation.

 


5.8.6.                                                         NO SPOUSAL
RIGHTS.  PRIOR TO THE DEATH OF THE PARTICIPANT, NO SPOUSE OR SURVIVING SPOUSE OF
A PARTICIPANT AND NO PERSON DESIGNATED TO BE A BENEFICIARY SHALL HAVE ANY RIGHTS
OR INTEREST IN THE BENEFITS CREDITED UNDER THIS PLAN INCLUDING, BUT NOT LIMITED
TO, THE RIGHT TO BE THE SOLE BENEFICIARY OR TO CONSENT TO THE DESIGNATION OF
BENEFICIARIES (OR THE CHANGING OF DESIGNATED BENEFICIARIES) BY THE PARTICIPANT.


 


5.9.                                          DEATH PRIOR TO FULL DISTRIBUTION. 
IF, AT THE DEATH OF THE PARTICIPANT, ANY PAYMENT TO THE PARTICIPANT WAS DUE OR
OTHERWISE PENDING BUT NOT ACTUALLY PAID, THE AMOUNT OF SUCH PAYMENT SHALL BE
INCLUDED IN THE ACCOUNT WHICH ARE PAYABLE TO THE BENEFICIARY (AND SHALL NOT BE
PAID TO THE PARTICIPANT’S ESTATE).


 


20

--------------------------------------------------------------------------------



 


5.10.                                    FACILITY OF PAYMENT.  IN CASE OF THE
LEGAL DISABILITY, INCLUDING MINORITY, OF A PARTICIPANT OR BENEFICIARY ENTITLED
TO RECEIVE ANY DISTRIBUTION UNDER THIS PLAN, PAYMENT SHALL BE MADE, IF THE PLAN
SPONSOR SHALL BE ADVISED OF THE EXISTENCE OF SUCH CONDITION:


 

(A)                                                                      TO THE
DULY APPOINTED GUARDIAN, CONSERVATOR OR OTHER LEGAL REPRESENTATIVE OF SUCH
PARTICIPANT OR BENEFICIARY, OR

 

(B)                                                                     TO A
PERSON OR INSTITUTION ENTRUSTED WITH THE CARE OR MAINTENANCE OF THE INCOMPETENT
OR DISABLED PARTICIPANT OR BENEFICIARY, PROVIDED SUCH PERSON OR INSTITUTION HAS
SATISFIED THE PLAN SPONSOR THAT THE PAYMENT WILL BE USED FOR THE BEST INTEREST
AND ASSIST IN THE CARE OF SUCH PARTICIPANT OR BENEFICIARY, AND PROVIDED FURTHER,
THAT NO PRIOR CLAIM FOR SAID PAYMENT HAS BEEN MADE BY A DULY APPOINTED GUARDIAN,
CONSERVATOR OR OTHER LEGAL REPRESENTATIVE OF SUCH PARTICIPANT OR BENEFICIARY.

 

Any payment made in accordance with the foregoing provisions of this
section shall constitute a complete discharge of any liability or obligation of
the Plan Sponsor therefor.

 


5.11.                                    CASH DISTRIBUTIONS.  DISTRIBUTIONS FROM
THIS PLAN SHALL BE MADE IN CASH.


 


5.12.                                    CODE §162(M) DELAY.  IF THE PLAN
SPONSOR DETERMINES THAT DELAYING THE TIME OF ANY PAYMENT MADE OR COMMENCED WOULD
INCREASE THE PROBABILITY THAT SUCH PAYMENT WOULD BE FULLY DEDUCTIBLE FOR FEDERAL
OR STATE INCOME TAX PURPOSES, THE PLAN SPONSOR MAY UNILATERALLY DELAY THE TIME
OF THE MAKING OR COMMENCEMENT OF SUCH PAYMENT FOR UP TO TWELVE (12) MONTHS AFTER
THE DATE SUCH PAYMENT WOULD OTHERWISE BE PAYABLE.


 


21

--------------------------------------------------------------------------------



 


SECTION 6


 


FUNDING OF PLAN


 


6.1.                                          UNFUNDED OBLIGATION.  THE
OBLIGATION OF THE EMPLOYERS TO MAKE PAYMENTS UNDER THIS PLAN CONSTITUTES ONLY
THE UNSECURED (BUT LEGALLY ENFORCEABLE) PROMISE OF THE EMPLOYERS TO MAKE SUCH
PAYMENTS.  NO PARTICIPANT SHALL HAVE ANY LIEN, PRIOR CLAIM OR OTHER SECURITY
INTEREST IN ANY PROPERTY OF THE EMPLOYERS.  THE EMPLOYERS SHALL HAVE NO
OBLIGATION TO ESTABLISH OR MAINTAIN ANY FUND, TRUST OR ACCOUNT (OTHER THAN A
BOOKKEEPING ACCOUNT OR RESERVE) FOR THE PURPOSE OF FUNDING OR PAYING THE
BENEFITS PROMISED UNDER THIS PLAN.  IF SUCH A FUND, TRUST OR ACCOUNT IS
ESTABLISHED, THE PROPERTY THEREIN SHALL REMAIN THE SOLE AND EXCLUSIVE PROPERTY
OF THE EMPLOYERS.  THE EMPLOYERS SHALL BE OBLIGATED TO PAY THE COST OF THIS PLAN
OUT OF ITS GENERAL ASSETS.


 


6.1.1.                                                         HEDGING
INVESTMENTS.  IF THE PLAN SPONSOR ELECTS TO FINANCE ALL OR A PORTION OF THE
EMPLOYERS’ COSTS IN CONNECTION WITH THIS PLAN THROUGH THE PURCHASE OF LIFE
INSURANCE OR OTHER INVESTMENTS, THE PARTICIPANT AGREES, AS A CONDITION OF
PARTICIPATION IN THIS PLAN, TO COOPERATE WITH THE PLAN SPONSOR IN THE PURCHASE
OF SUCH INVESTMENT TO ANY EXTENT REASONABLY REQUIRED BY THE PLAN SPONSOR AND
RELINQUISHES ANY CLAIM THE PARTICIPANT OR A BENEFICIARY MIGHT HAVE TO THE
PROCEEDS OF ANY SUCH INVESTMENT OR ANY OTHER RIGHTS OR INTERESTS IN SUCH
INVESTMENT.  IF A PARTICIPANT FAILS OR REFUSES TO COOPERATE, THEN
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN THE PLAN SPONSOR SHALL
IMMEDIATELY AND IRREVOCABLY TERMINATE AND FORFEIT THE PARTICIPANT’S ENTITLEMENT
TO BENEFITS UNDER THIS PLAN.


 


6.1.2.                                                         CORPORATE
OBLIGATION.  NEITHER THE PLAN SPONSOR’S OFFICERS NOR ANY MEMBER OF ITS COMMITTEE
IN ANY WAY SECURES OR GUARANTEES THE PAYMENT OF ANY BENEFIT OR AMOUNT WHICH MAY
BECOME DUE AND PAYABLE HEREUNDER TO OR WITH RESPECT TO ANY PARTICIPANT.  EACH
PARTICIPANT AND OTHER PERSON ENTITLED AT ANY TIME TO PAYMENTS HEREUNDER SHALL
LOOK SOLELY TO THE ASSETS OF THE EMPLOYERS FOR SUCH PAYMENTS AS AN UNSECURED,
GENERAL CREDITOR.  AFTER BENEFITS SHALL HAVE BEEN PAID TO OR WITH RESPECT TO A
PARTICIPANT AND SUCH PAYMENT PURPORTS TO COVER IN FULL THE BENEFIT HEREUNDER,
SUCH FORMER PARTICIPANT OR OTHER PERSON OR PERSONS, AS THE CASE MAY BE, SHALL
HAVE NO FURTHER RIGHT OR INTEREST IN THE OTHER ASSETS OF THE EMPLOYERS IN
CONNECTION WITH THIS PLAN.  NO PERSON SHALL BE UNDER ANY LIABILITY OR
RESPONSIBILITY FOR FAILURE TO EFFECT ANY OF THE OBJECTIVES OR PURPOSES OF THIS
PLAN BY REASON OF THE INSOLVENCY OF THE EMPLOYERS.


 

6.2.                                          Spendthrift Provision.  No
Participant or Beneficiary shall have any interest in any Account which can be
transferred nor shall any Participant or Beneficiary have any power to
anticipate, alienate, dispose of, pledge or encumber the same while in the
possession or control of the Employers, nor shall the Employers recognize any
assignment thereof, either in whole or in part, nor shall any Account be subject
to attachment, garnishment, execution following judgment or other legal process
while in the possession or control of the Employers.


 

The power to designate Beneficiaries to receive the Account of a Participant in
the event of such Participant’s death shall not permit or be construed to permit
such power or right to be exercised

 

22

--------------------------------------------------------------------------------


 

by the Participant so as thereby to anticipate, pledge, mortgage or encumber
such Participant’s Account or any part thereof, and any attempt of a Participant
so to exercise said power in violation of this provision shall be of no force
and effect and shall be disregarded by the Employers.

 

This section shall not prevent the Plan Sponsor from exercising, in its
discretion, any of the applicable powers and options granted to it upon the
occurrence of an distribution event, as such powers may be conferred upon it by
any applicable provision hereof.

 

23

--------------------------------------------------------------------------------


 


SECTION 7


 


AMENDMENT AND TERMINATION


 


7.1.                                          AMENDMENT.  THE PLAN SPONSOR
RESERVES THE POWER TO AMEND THIS PLAN RESTATEMENT EITHER PROSPECTIVELY OR
RETROACTIVELY OR BOTH:


 

(A)                                                                      IN ANY
RESPECT BY RESOLUTION OF THE COMPENSATION COMMITTEE OF ITS BOARD OF DIRECTORS;
AND

 

(B)                                                                     IN ANY
RESPECT THAT DOES NOT MATERIALLY INCREASE THE COST OF THE PLAN BY ACTION OF THE
COMMITTEE;

 

provided that no amendment shall be effective to reduce or divest the Account of
any Participant or Beneficiary without the consent of such Participant or
Beneficiary.

 


7.2.                              DISCONTINUANCE OF CONTRIBUTIONS AND
TERMINATION OF PLAN.  THE PLAN SPONSOR RESERVES THE RIGHT TO REDUCE, SUSPEND OR
DISCONTINUE ITS CONTRIBUTIONS TO THE PLAN AND TO TERMINATE THE PLAN HEREIN
EMBODIED IN ITS ENTIRETY BY RESOLUTION OF THE COMPENSATION COMMITTEE OF ITS
BOARD OF DIRECTORS.  IF THE PLAN IS TERMINATED, EACH PARTICIPANT AND BENEFICIARY
WITH AN ACCOUNT IN THE PLAN SHALL RECEIVE A LUMP SUM PAYMENT OF THE ACCOUNT OR
REMAINING ACCOUNT, AS APPLICABLE, AS SOON AS ADMINISTRATIVELY FEASIBLE AFTER
SUCH PLAN TERMINATION.


 


7.3.                              CHANGE OF CONTROL.  NOTWITHSTANDING
SECTION 7.1 AND 7.2, FOR A PERIOD THAT BEGINS ON THE DATE OF A CHANGE OF CONTROL
AND ENDS ON THE LAST DAY OF THE TWELFTH (12TH) MONTH THAT BEGINS AFTER THE MONTH
IN WHICH THE CHANGE OF CONTROL OCCURS, THE PLAN MAY NOT BE TERMINATED OR AMENDED
IN ANY MANNER WHATSOEVER THAT WOULD ADVERSELY AFFECT THE AMOUNT AND FORM OF
BENEFITS PAYABLE UNDER THIS PLAN UNLESS EIGHTY PERCENT (80%) OF ALL THE
PARTICIPANTS DETERMINED AS OF THE DATE OF THE CHANGE OF CONTROL GIVE KNOWING AND
VOLUNTARY WRITTEN CONSENT TO SUCH AMENDMENT OR TERMINATION.


 


7.4.                                          NO ORAL AMENDMENTS.  NO
MODIFICATION OF THE TERMS OF THE PLAN RESTATEMENT OR TERMINATION OF THIS PLAN
SHALL BE EFFECTIVE UNLESS IT IS IN WRITING AND SIGNED ON BEHALF OF THE PLAN
SPONSOR BY A PERSON AUTHORIZED TO EXECUTE SUCH WRITING.  NO ORAL REPRESENTATION
CONCERNING THE INTERPRETATION OR EFFECT OF THE PLAN RESTATEMENT SHALL BE
EFFECTIVE TO AMEND THE PLAN RESTATEMENT.


 


7.5.                                          PLAN BINDING ON SUCCESSORS.  THE
PLAN SPONSOR WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR INDIRECT, BY
PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO ALL OR SUBSTANTIALLY ALL OF THE
BUSINESS AND/OR ASSETS OF THE PLAN SPONSOR), BY AGREEMENT, TO EXPRESSLY ASSUME
AND AGREE TO PERFORM THIS PLAN IN THE SAME MANNER AND TO THE SAME EXTENT THAT
THE PLAN SPONSOR WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD TAKEN
PLACE.


 


24

--------------------------------------------------------------------------------



 


SECTION 8


 


DETERMINATIONS – RULES AND REGULATIONS


 


8.1.                                          DETERMINATIONS.  THE PLAN SPONSOR
SHALL MAKE SUCH DETERMINATIONS AS MAY BE REQUIRED FROM TIME TO TIME IN THE
ADMINISTRATION OF THIS PLAN.  THE PLAN SPONSOR SHALL HAVE THE DISCRETIONARY
AUTHORITY AND RESPONSIBILITY TO INTERPRET AND CONSTRUE THE PLAN RESTATEMENT AND
TO DETERMINE ALL FACTUAL AND LEGAL QUESTIONS UNDER THIS PLAN, INCLUDING, BUT NOT
LIMITED TO, THE ENTITLEMENT OF PARTICIPANTS AND BENEFICIARIES, AND THE AMOUNTS
OF THEIR RESPECTIVE INTERESTS.  EACH INTERESTED PARTY MAY ACT AND RELY UPON ALL
INFORMATION REPORTED TO THEM HEREUNDER AND NEED NOT INQUIRE INTO THE ACCURACY
THEREOF, NOR BE CHARGED WITH ANY NOTICE TO THE CONTRARY.


 


8.2.                                          RULES AND REGULATIONS.  ANY RULE
NOT IN CONFLICT OR AT VARIANCE WITH THE PROVISIONS HEREOF MAY BE ADOPTED BY THE
PLAN SPONSOR.


 


8.3.                                          METHOD OF EXECUTING INSTRUMENTS. 
INFORMATION TO BE SUPPLIED OR WRITTEN NOTICES TO BE MADE OR CONSENTS TO BE GIVEN
BY THE PLAN SPONSOR PURSUANT TO ANY PROVISION OF THE PLAN RESTATEMENT MAY BE
SIGNED IN THE NAME OF THE PLAN SPONSOR BY ANY OFFICER WHO HAS BEEN AUTHORIZED TO
MAKE SUCH CERTIFICATION OR TO GIVE SUCH NOTICES OR CONSENTS.


 


8.4.                                          CLAIMS AND REVIEW PROCEDURE. 
UNTIL MODIFIED BY THE COMMITTEE, THE CLAIMS AND REVIEW PROCEDURE SET FORTH IN
THIS SECTION SHALL BE THE MANDATORY CLAIMS AND REVIEW PROCEDURE FOR THE
RESOLUTION OF DISPUTES AND DISPOSITION OF CLAIMS FILED UNDER THE PLAN.  AN
APPLICATION FOR A DISTRIBUTION SHALL BE CONSIDERED AS A CLAIM FOR THE PURPOSES
OF THIS SECTION.


 


8.4.1.                                                         INITIAL CLAIM. 
AN INDIVIDUAL MAY, SUBJECT TO ANY APPLICABLE DEADLINE, FILE WITH THE COMMITTEE A
WRITTEN CLAIM FOR BENEFITS UNDER THE PLAN IN A FORM AND MANNER PRESCRIBED BY THE
COMMITTEE.


 

(A)                                                                      IF THE
CLAIM IS DENIED IN WHOLE OR IN PART, THE COMMITTEE SHALL NOTIFY THE CLAIMANT OF
THE ADVERSE BENEFIT DETERMINATION WITHIN NINETY (90) DAYS AFTER RECEIPT OF THE
CLAIM.

 

(B)                                                                     THE
NINETY (90) DAY PERIOD FOR MAKING THE CLAIM DETERMINATION MAY BE EXTENDED FOR
NINETY (90) DAYS IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE
AN EXTENSION OF TIME FOR DETERMINATION OF THE CLAIM, PROVIDED THAT THE COMMITTEE
NOTIFIES THE CLAIMANT, PRIOR TO THE EXPIRATION OF THE INITIAL NINETY (90) DAY
PERIOD, OF THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION AND THE DATE BY
WHICH A CLAIM DETERMINATION IS EXPECTED TO BE MADE.

 


8.4.2.                                                         NOTICE OF INITIAL
ADVERSE DETERMINATION.  A NOTICE OF AN ADVERSE DETERMINATION SHALL SET FORTH IN
A MANNER CALCULATED TO BE UNDERSTOOD BY THE CLAIMANT:


 


25

--------------------------------------------------------------------------------



 

(A)                                                                      THE
SPECIFIC REASONS FOR THE ADVERSE DETERMINATION;

 

(B)                                                                    
REFERENCES TO THE SPECIFIC PROVISIONS OF THE PLAN RESTATEMENT (OR OTHER
APPLICABLE PLAN DOCUMENT) ON WHICH THE ADVERSE DETERMINATION IS BASED;

 

(C)                                                                      A
DESCRIPTION OF ANY ADDITIONAL MATERIAL OR INFORMATION NECESSARY TO PERFECT THE
CLAIM AND AN EXPLANATION OF WHY SUCH MATERIAL OR INFORMATION IS NECESSARY; AND

 

(D)                                                                     A
DESCRIPTION OF THE CLAIMS REVIEW PROCEDURE, INCLUDING THE TIME LIMITS APPLICABLE
TO SUCH PROCEDURE, AND A STATEMENT OF THE CLAIMANT’S RIGHT TO BRING A CIVIL
ACTION UNDER ERISA SECTION 502(A) FOLLOWING AN ADVERSE DETERMINATION ON REVIEW.

 


8.4.3.                                                         REQUEST FOR
REVIEW.  WITHIN SIXTY (60) DAYS AFTER RECEIPT OF AN INITIAL ADVERSE BENEFIT
DETERMINATION NOTICE, THE CLAIMANT MAY FILE WITH THE COMMITTEE A WRITTEN REQUEST
FOR A REVIEW OF THE ADVERSE DETERMINATION AND MAY, IN CONNECTION THEREWITH
SUBMIT WRITTEN COMMENTS, DOCUMENTS, RECORDS AND OTHER INFORMATION RELATING TO
THE CLAIM BENEFITS.  ANY REQUEST FOR REVIEW OF THE INITIAL ADVERSE DETERMINATION
NOT FILED WITHIN SIXTY (60) DAYS AFTER RECEIPT OF THE INITIAL ADVERSE
DETERMINATION NOTICE SHALL BE UNTIMELY.


 


8.4.4.                                                         CLAIM ON REVIEW. 
IF THE CLAIM, UPON REVIEW, IS DENIED IN WHOLE OR IN PART, THE COMMITTEE SHALL
NOTIFY THE CLAIMANT OF THE ADVERSE BENEFIT DETERMINATION WITHIN SIXTY (60) DAYS
AFTER RECEIPT OF SUCH A REQUEST FOR REVIEW.


 

(A)                                                                      THE
SIXTY (60) DAY PERIOD FOR DECIDING THE CLAIM ON REVIEW MAY BE EXTENDED FOR SIXTY
(60) DAYS IF THE COMMITTEE DETERMINES THAT SPECIAL CIRCUMSTANCES REQUIRE AN
EXTENSION OF TIME FOR DETERMINATION OF THE CLAIM, PROVIDED THAT THE COMMITTEE
NOTIFIES THE CLAIMANT, PRIOR TO THE EXPIRATION OF THE INITIAL SIXTY (60) DAY
PERIOD, OF THE SPECIAL CIRCUMSTANCES REQUIRING AN EXTENSION AND THE DATE BY
WHICH A CLAIM DETERMINATION IS EXPECTED TO BE MADE.

 

(B)                                                                     IN THE
EVENT THAT THE TIME PERIOD IS EXTENDED DUE TO A CLAIMANT’S FAILURE TO SUBMIT
INFORMATION NECESSARY TO DECIDE A CLAIM ON REVIEW, THE CLAIMANT SHALL HAVE SIXTY
(60) DAYS WITHIN WHICH TO PROVIDE THE NECESSARY INFORMATION AND THE PERIOD FOR
MAKING THE CLAIM DETERMINATION ON REVIEW SHALL BE TOLLED FROM THE DATE ON WHICH
THE NOTIFICATION OF THE EXTENSION IS SENT TO THE CLAIMANT UNTIL THE DATE ON
WHICH THE CLAIMANT RESPONDS TO THE REQUEST FOR ADDITIONAL INFORMATION OR, IF
EARLIER, THE EXPIRATION OF SIXTY (60) DAYS.

 

(C)                                                                      THE
COMMITTEE’S REVIEW OF A DENIED CLAIM SHALL TAKE INTO ACCOUNT ALL COMMENTS,
DOCUMENTS, RECORDS, AND OTHER INFORMATION SUBMITTED BY THE

 

26

--------------------------------------------------------------------------------


 

CLAIMANT RELATING TO THE CLAIM, WITHOUT REGARD TO WHETHER SUCH INFORMATION WAS
SUBMITTED OR CONSIDERED IN THE INITIAL BENEFIT DETERMINATION.

 


8.4.5.                                                         NOTICE OF ADVERSE
DETERMINATION FOR CLAIM ON REVIEW.  A NOTICE OF AN ADVERSE DETERMINATION FOR A
CLAIM ON REVIEW SHALL SET FORTH IN A MANNER CALCULATED TO BE UNDERSTOOD BY THE
CLAIMANT:


 

(A)                                                                      THE
SPECIFIC REASONS FOR THE DENIAL;

 

(B)                                                                    
REFERENCES TO THE SPECIFIC PROVISIONS OF THE PLAN RESTATEMENT (OR OTHER
APPLICABLE PLAN DOCUMENT) ON WHICH THE ADVERSE DETERMINATION IS BASED;

 

(C)                                                                      A
STATEMENT THAT THE CLAIMANT IS ENTITLED TO RECEIVE, UPON REQUEST AND FREE OF
CHARGE, REASONABLE ACCESS TO, AND COPIES OF, ALL DOCUMENTS, RECORDS, AND OTHER
INFORMATION RELEVANT TO THE CLAIMANT’S CLAIM FOR BENEFITS;

 

(D)                                                                     A
STATEMENT DESCRIBING ANY VOLUNTARY APPEAL PROCEDURES OFFERED BY THE PLAN AND THE
CLAIMANT’S RIGHT TO OBTAIN INFORMATION ABOUT SUCH PROCEDURES; AND

 

(E)                                                                      A
STATEMENT OF THE CLAIMANT’S RIGHT TO BRING AN ACTION UNDER ERISA SECTION 502(A).

 

27

--------------------------------------------------------------------------------


 


SECTION 9


 


PLAN ADMINISTRATION


 


9.1.                                          PLAN SPONSOR.


 


9.1.1.                                                         OFFICERS.  EXCEPT
AS HEREINAFTER PROVIDED, FUNCTIONS GENERALLY ASSIGNED TO THE PLAN SPONSOR SHALL
BE DISCHARGED BY ITS OFFICERS OR DELEGATED AND ALLOCATED AS PROVIDED HEREIN.


 


9.1.2.                                                         CHIEF EXECUTIVE
OFFICER.  EXCEPT AS HEREINAFTER PROVIDED, THE CHIEF EXECUTIVE OFFICER OF THE
PLAN SPONSOR MAY DELEGATE OR REDELEGATE AND ALLOCATE AND REALLOCATE TO ONE OR
MORE PERSONS OR TO A COMMITTEE OF PERSONS JOINTLY OR SEVERALLY, AND WHETHER OR
NOT SUCH PERSONS ARE DIRECTORS, OFFICERS OR EMPLOYEES, SUCH FUNCTIONS ASSIGNED
TO THE PLAN SPONSOR GENERALLY HEREUNDER AS THE CHIEF EXECUTIVE OFFICER MAY FROM
TIME TO TIME DEEM ADVISABLE.


 


9.2.                                          CONFLICT OF INTEREST.  IF ANY
INDIVIDUAL TO WHOM AUTHORITY HAS BEEN DELEGATED OR REDELEGATED HEREUNDER SHALL
ALSO BE A PARTICIPANT IN THIS PLAN, SUCH PARTICIPANT SHALL HAVE NO AUTHORITY
WITH RESPECT TO ANY MATTER SPECIALLY AFFECTING SUCH PARTICIPANT’S INDIVIDUAL
INTEREST HEREUNDER OR THE INTEREST OF A PERSON SUPERIOR TO HIM OR HER IN THE
ORGANIZATION (AS DISTINGUISHED FROM THE INTERESTS OF ALL PARTICIPANTS AND
BENEFICIARIES OR A BROAD CLASS OF PARTICIPANTS AND BENEFICIARIES), ALL SUCH
AUTHORITY BEING RESERVED EXCLUSIVELY TO OTHER INDIVIDUALS AS THE CASE MAY BE, TO
THE EXCLUSION OF SUCH PARTICIPANT, AND SUCH PARTICIPANT SHALL ACT ONLY IN SUCH
PARTICIPANT’S INDIVIDUAL CAPACITY IN CONNECTION WITH ANY SUCH MATTER.


 


9.3.                                          ADMINISTRATOR.  THE PLAN SPONSOR
SHALL BE THE ADMINISTRATOR FOR PURPOSES OF SECTION 3(16)(A) OF THE EMPLOYEE
RETIREMENT INCOME SECURITY ACT OF 1974.


 


9.4.                                          SERVICE OF PROCESS.  IN THE
ABSENCE OF ANY DESIGNATION TO THE CONTRARY BY THE PLAN SPONSOR, THE SECRETARY OF
THE PLAN SPONSOR IS DESIGNATED AS THE APPROPRIATE AND EXCLUSIVE AGENT FOR THE
RECEIPT OF SERVICE OF PROCESS DIRECTED TO THIS PLAN IN ANY LEGAL PROCEEDING,
INCLUDING ARBITRATION, INVOLVING THIS PLAN.


 


9.5.                              INDEMNITY.  EACH MEMBER OF THE COMMITTEE OR
OFFICER, DIRECTOR OR EMPLOYEE OF THE EMPLOYER SHALL, EXCEPT AS PROHIBITED BY
LAW, BE INDEMNIFIED AND HELD HARMLESS BY THE EMPLOYER FROM ANY AND ALL
LIABILITIES, COSTS AND EXPENSES (INCLUDING LEGAL FEES), TO THE EXTENT NOT
COVERED BY LIABILITY INSURANCE, ARISING OUT OF ANY ACTION TAKEN BY SUCH
INDIVIDUAL WITH RESPECT TO THE PLAN, WHETHER IMPOSED UNDER ERISA OR OTHERWISE. 
NO SUCH INDEMNIFICATION, HOWEVER, SHALL BE REQUIRED OR PROVIDED IF SUCH
LIABILITY ARISES (I) FROM THE INDIVIDUAL’S CLAIM FOR HIS OWN BENEFIT, OR (II)
FROM THE PROVEN GROSS NEGLIGENCE OR THE BAD FAITH OF THE INDIVIDUAL, OR (III)
FROM THE CRIMINAL MISCONDUCT OF SUCH INDIVIDUAL IF THE INDIVIDUAL HAD REASON TO
BELIEVE THE CONDUCT WAS UNLAWFUL.  THIS INDEMNIFICATION SHALL CONTINUE AS TO AN
INDIVIDUAL WHO HAS CEASED TO BE A TRUSTEE OF THE PLAN OR OFFICER, DIRECTOR OR
EMPLOYEE OF THE EMPLOYER AND SHALL INURE TO THE BENEFIT OF THE HEIRS, EXECUTORS
AND ADMINISTRATORS OF SUCH AN INDIVIDUAL.


 

28

--------------------------------------------------------------------------------


 


SECTION 10


 


DISCLAIMERS


 


10.1.                                    TERM OF EMPLOYMENT.  NEITHER THE TERMS
OF THE PLAN RESTATEMENT NOR THE BENEFITS HEREUNDER NOR THE CONTINUANCE THEREOF
SHALL BE A TERM OF THE EMPLOYMENT OF ANY EMPLOYEE.  THE PLAN SPONSOR SHALL NOT
BE OBLIGED TO CONTINUE THIS PLAN.  THE TERMS OF THE PLAN RESTATEMENT SHALL NOT
GIVE ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOYMENT OF THE PLAN
SPONSOR.


 


10.2.                                    SOURCE OF PAYMENT.  NEITHER THE PLAN
SPONSOR NOR ANY OF ITS OFFICERS NOR ANY MEMBER OF ITS COMMITTEE IN ANY WAY
SECURE OR GUARANTEE THE PAYMENT OF ANY BENEFIT OR AMOUNT WHICH MAY BECOME DUE
AND PAYABLE HEREUNDER TO ANY PARTICIPANT OR TO ANY BENEFICIARY OR TO ANY
CREDITOR OF A PARTICIPANT OR A BENEFICIARY.  EACH PARTICIPANT, BENEFICIARY OR
OTHER PERSON ENTITLED AT ANY TIME TO PAYMENTS HEREUNDER SHALL LOOK SOLELY TO THE
ASSETS OF THE PLAN SPONSOR FOR SUCH PAYMENTS OR TO THE ACCOUNTS DISTRIBUTED TO
ANY PARTICIPANT OR BENEFICIARY, AS THE CASE MAY BE, FOR SUCH PAYMENTS.  IN EACH
CASE WHERE ACCOUNTS SHALL HAVE BEEN DISTRIBUTED TO A FORMER PARTICIPANT OR A
BENEFICIARY OR TO THE PERSON OR ANY ONE OF A GROUP OF PERSONS ENTITLED JOINTLY
TO THE RECEIPT THEREOF AND WHICH PURPORTS TO COVER IN FULL THE BENEFIT
HEREUNDER, SUCH FORMER PARTICIPANT OR BENEFICIARY, OR SUCH PERSON OR PERSONS, AS
THE CASE MAY BE, SHALL HAVE NO FURTHER RIGHT OR INTEREST IN THE OTHER ASSETS OF
THE PLAN SPONSOR.  NEITHER THE PLAN SPONSOR NOR ANY OF ITS OFFICERS NOR ANY
MEMBER OF ITS COMMITTEE SHALL BE UNDER ANY LIABILITY OR RESPONSIBILITY FOR
FAILURE TO EFFECT ANY OF THE OBJECTIVES OR PURPOSES OF THIS PLAN BY REASON OF
THE INSOLVENCY OF THE PLAN SPONSOR.


 


10.3.                                    DELEGATION.  THE PLAN SPONSOR AND ITS
OFFICERS AND THE MEMBERS OF ITS COMMITTEE SHALL NOT BE LIABLE FOR AN ACT OR
OMISSION OF ANOTHER PERSON WITH REGARD TO A RESPONSIBILITY THAT HAS BEEN
ALLOCATED TO OR DELEGATED TO SUCH OTHER PERSON PURSUANT TO THE TERMS OF THE PLAN
RESTATEMENT OR PURSUANT TO PROCEDURES SET FORTH IN THE PLAN RESTATEMENT.


 


29

--------------------------------------------------------------------------------



 


SECTION 11


 


MISCELLANEOUS


 


11.1.                                    ERISA STATUS.  THIS PLAN IS ADOPTED
WITH THE UNDERSTANDING THAT IT IS AN UNFUNDED PLAN MAINTAINED PRIMARILY FOR THE
PURPOSE OF PROVIDING DEFERRED COMPENSATION FOR A SELECT GROUP OF MANAGEMENT OR
HIGHLY COMPENSATED EMPLOYEES AS PROVIDED IN SECTION 201(2), SECTION 301(3) AND
SECTION 401(A)(1) OF ERISA.  EACH PROVISION SHALL BE INTERPRETED AND
ADMINISTERED ACCORDINGLY.


 


11.2.                                    IRC STATUS.  THIS PLAN IS INTENDED TO
BE A NONQUALIFIED DEFERRED COMPENSATION ARRANGEMENT.  THE RULES OF
SECTION 401(A) ET. SEQ. OF THE CODE SHALL NOT APPLY TO THIS PLAN.  THE RULES OF
SECTION 3121(V) AND SECTION 3306(R)(2) OF THE CODE SHALL APPLY TO THIS PLAN.


 


11.3.                                    EFFECT ON OTHER PLANS.  THIS PLAN SHALL
NOT ALTER, ENLARGE OR DIMINISH ANY PERSON’S RIGHTS, BENEFITS OR OBLIGATIONS
UNDER ANY PLAN OR PROGRAM SPONSORED BY THE PLAN SPONSOR INCLUDING WITHOUT
LIMITATION THE QUALIFIED PLAN.  IT IS SPECIFICALLY CONTEMPLATED THAT SUCH PLANS
OR PROGRAMS WILL, FROM TIME TO TIME, BE AMENDED AND POSSIBLY TERMINATED.  ALL
SUCH AMENDMENTS AND TERMINATION SHALL BE GIVEN EFFECT UNDER THIS PLAN (IT BEING
EXPRESSLY INTENDED THAT THIS PLAN SHALL NOT LOCK IN THE BENEFIT STRUCTURES OF
ANY OTHER PLAN OR PROGRAM AS IT EXISTS AT THE ADOPTION OF THIS PLAN OR UPON THE
COMMENCEMENT OF PARTICIPATION, OR COMMENCEMENT OF BENEFITS BY ANY PARTICIPANT). 
THE PLAN SHALL SUPPLEMENT AND NOT SUPERCEDE, MODIFY OR AMEND ANY OTHER PLAN OR
PROGRAM SPONSORED BY THE PLAN SPONSOR, AND THE PARTICIPANT’S RIGHT TO BENEFITS,
IF ANY, UNDER SUCH PLAN OR PROGRAM SHALL BE DETERMINED IN ACCORDANCE THE TERMS
OF SUCH PLAN OR PROGRAM.


 


11.4.                                    DISQUALIFICATION.  NOTWITHSTANDING ANY
OTHER PROVISION OF THE PLAN RESTATEMENT OR ANY ELECTION OR DESIGNATION MADE
UNDER THIS PLAN, ANY INDIVIDUAL WHO FELONIOUSLY AND INTENTIONALLY KILLS A
PARTICIPANT SHALL BE DEEMED FOR ALL PURPOSES OF THIS PLAN AND ALL ELECTIONS AND
DESIGNATIONS MADE UNDER THIS PLAN TO HAVE DIED BEFORE SUCH PARTICIPANT.  A FINAL
JUDGMENT OF CONVICTION OF FELONIOUS AND INTENTIONAL KILLING IS CONCLUSIVE FOR
THIS PURPOSE.  IN THE ABSENCE OF A CONVICTION OF FELONIOUS AND INTENTIONAL
KILLING, THE PLAN SPONSOR SHALL DETERMINE WHETHER THE KILLING WAS FELONIOUS AND
INTENTIONAL FOR THIS PURPOSE.


 


11.5.                                    RULES OF DOCUMENT CONSTRUCTION.


 

(A)                                                                      AN
INDIVIDUAL SHALL BE CONSIDERED TO HAVE ATTAINED A GIVEN AGE ON SUCH INDIVIDUAL’S
BIRTHDAY FOR THAT AGE (AND NOT ON THE DAY BEFORE).  INDIVIDUALS BORN ON
FEBRUARY 29 IN A LEAP YEAR SHALL BE CONSIDERED TO HAVE THEIR BIRTHDAYS ON
FEBRUARY 28 IN EACH YEAR THAT IS NOT A LEAP YEAR.

 

(B)                                                                     WHENEVER
APPROPRIATE, WORDS USED HEREIN IN THE SINGULAR MAY BE READ IN THE PLURAL, OR
WORDS USED HEREIN IN THE PLURAL MAY BE READ IN THE SINGULAR; THE MASCULINE MAY
INCLUDE THE FEMININE; AND THE WORDS “HEREOF,” “HEREIN” OR “HEREUNDER” OR OTHER
SIMILAR COMPOUNDS OF THE WORD “HERE” SHALL MEAN AND REFER TO THE ENTIRE PLAN
RESTATEMENT AND NOT TO ANY PARTICULAR

 

30

--------------------------------------------------------------------------------


 

PARAGRAPH OR SECTION OF THE PLAN RESTATEMENT UNLESS THE CONTEXT CLEARLY
INDICATES TO THE CONTRARY.

 

(C)                                                                      THE
TITLES GIVEN TO THE VARIOUS SECTIONS OF THE PLAN RESTATEMENT ARE INSERTED FOR
CONVENIENCE OF REFERENCE ONLY AND ARE NOT PART OF THE PLAN RESTATEMENT, AND THEY
SHALL NOT BE CONSIDERED IN DETERMINING THE PURPOSE, MEANING OR INTENT OF ANY
PROVISION HEREOF.

 

(D)                                                                    
NOTWITHSTANDING ANY THING APPARENTLY TO THE CONTRARY CONTAINED IN THE PLAN
RESTATEMENT, THE PLAN RESTATEMENT SHALL BE CONSTRUED AND ADMINISTERED TO PREVENT
THE DUPLICATION OF BENEFITS PROVIDED UNDER THIS PLAN AND ANY OTHER QUALIFIED OR
NONQUALIFIED PLAN MAINTAINED IN WHOLE OR IN PART BY THE EMPLOYERS.

 


11.6.                                    REFERENCES TO LAWS.  ANY REFERENCE IN
THE PLAN RESTATEMENT TO A STATUTE OR REGULATION SHALL BE CONSIDERED ALSO TO MEAN
AND REFER TO ANY SUBSEQUENT AMENDMENT OR REPLACEMENT OF THAT STATUTE OR
REGULATION.


 


11.7.                                    CHOICE OF LAW.  THIS INSTRUMENT HAS
BEEN EXECUTED AND DELIVERED IN THE STATE OF NORTH DAKOTA AND SHALL, EXCEPT TO
THE EXTENT THAT FEDERAL LAW IS CONTROLLING, BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH DAKOTA.


 


11.8.                                    ERISA ADMINISTRATOR.  THE PLAN SPONSOR
SHALL BE THE PLAN ADMINISTRATOR OF THIS PLAN.


 


11.9.                                    NOT AN EMPLOYMENT CONTRACT.  THIS PLAN
IS NOT AND SHALL NOT BE DEEMED TO CONSTITUTE A CONTRACT OF EMPLOYMENT BETWEEN
THE EMPLOYER AND ANY EMPLOYEE OR OTHER PERSON, NOR SHALL ANYTHING HEREIN
CONTAINED BE DEEMED TO GIVE ANY EMPLOYEE OR OTHER PERSON ANY RIGHT TO BE
RETAINED IN THE EMPLOYER’S EMPLOY OR IN ANY WAY LIMIT OR RESTRICT THE EMPLOYER’S
RIGHT OR POWER TO DISCHARGE ANY EMPLOYEE OR OTHER PERSON AT ANY TIME AND TO
TREAT HIM WITHOUT REGARD TO THE EFFECT WHICH SUCH TREATMENT MIGHT HAVE UPON HIM
AS A PARTICIPANT IN THIS PLAN.


 


11.10.                              TAX WITHHOLDING.  THE PLAN SPONSOR SHALL
WITHHOLD THE AMOUNT OF ANY FEDERAL, STATE OR LOCAL INCOME TAX OR OTHER TAX
REQUIRED TO BE WITHHELD BY THE PLAN SPONSOR UNDER APPLICABLE LAW WITH RESPECT TO
ANY AMOUNT PAYABLE UNDER THIS PLAN.  THE AMOUNT OF THE WITHHOLDING SHALL REDUCE
THE CREDIT OTHERWISE MADE TO THE PARTICIPANT’S ACCOUNT AND THE REDUCTION SHALL
BE MADE AT THE TIME SUCH WITHHOLDING IS REQUIRED TO BE MADE BY THE PLAN SPONSOR
OR SUCH OTHER TIME AS THE PLAN SPONSOR, IN ITS SOLE DISCRETION, DEEMS
APPROPRIATE.


 


11.11.                              EXPENSES.  ALL EXPENSES OF ADMINISTERING
THIS PLAN SHALL BE BORNE BY THE PLAN SPONSOR.


 


11.12.                              SERVICE OF PROCESS.  IN THE ABSENCE OF ANY
DESIGNATION TO THE CONTRARY BY THE PLAN SPONSOR, THE SECRETARY OF THE PLAN
SPONSOR IS DESIGNATED AS THE APPROPRIATE AND EXCLUSIVE AGENT FOR THE RECEIPT OF
SERVICE OF PROCESS DIRECTED TO THIS PLAN IN ANY LEGAL PROCEEDING, INCLUDING
ARBITRATION, INVOLVING THIS PLAN.


 


31

--------------------------------------------------------------------------------



 


11.13.                              SPENDTHRIFT PROVISION.  NO PARTICIPANT,
SURVIVING SPOUSE, JOINT OR CONTINGENT ANNUITANT OR BENEFICIARY SHALL HAVE THE
POWER TO TRANSMIT, ASSIGN, ALIENATE, DISPOSE OF, PLEDGE OR ENCUMBER ANY BENEFIT
PAYABLE UNDER THIS PLAN BEFORE ITS ACTUAL PAYMENT TO SUCH PERSON.  THE PLAN
SPONSOR SHALL NOT RECOGNIZE ANY SUCH EFFORT TO CONVEY ANY INTEREST UNDER THIS
PLAN.  NO BENEFIT PAYABLE UNDER THIS PLAN SHALL BE SUBJECT TO ATTACHMENT,
GARNISHMENT, EXECUTION FOLLOWING JUDGMENT OR OTHER LEGAL PROCESS BEFORE ACTUAL
PAYMENT TO SUCH PERSON.  THIS SECTION SHALL NOT PREVENT THE EMPLOYER OR
COMMITTEE FROM OBSERVING THE TERMS OF AN APPROVED QUALIFIED DOMESTIC RELATIONS
ORDER.


 


11.14.                              CERTIFICATIONS.  INFORMATION TO BE SUPPLIED
OR WRITTEN NOTICES TO BE MADE OR CONSENTS TO BE GIVEN BY THE PLAN SPONSOR
PURSUANT TO ANY PROVISION OF THIS PLAN MAY BE SIGNED IN THE NAME OF THE PLAN
SPONSOR BY ANY OFFICER WHO HAS BEEN AUTHORIZED TO MAKE SUCH CERTIFICATION OR TO
GIVE SUCH NOTICES OR CONSENTS.


 


11.15.                              ERRORS IN COMPUTATIONS.  THE PLAN SPONSOR
SHALL NOT BE LIABLE OR RESPONSIBLE FOR ANY ERROR IN THE COMPUTATION OF ANY
BENEFIT PAYABLE TO OR WITH RESPECT TO ANY PARTICIPANT RESULTING FROM ANY
MISSTATEMENT OF FACT MADE BY THE PARTICIPANT OR BY OR ON BEHALF OF ANY
BENEFICIARY TO WHOM SUCH BENEFIT SHALL BE PAYABLE, DIRECTLY OR INDIRECTLY, TO
THE PLAN SPONSOR, AND USED BY THE PLAN SPONSOR IN DETERMINING THE BENEFIT.  THE
PLAN SPONSOR SHALL NOT BE OBLIGATED OR REQUIRED TO INCREASE THE BENEFIT PAYABLE
TO OR WITH RESPECT TO SUCH PARTICIPANT WHICH, ON DISCOVERY OF THE MISSTATEMENT,
IS FOUND TO BE UNDERSTATED AS A RESULT OF SUCH MISSTATEMENT OF THE PARTICIPANT. 
HOWEVER, THE BENEFIT OF ANY PARTICIPANT WHICH IS OVERSTATED BY REASON OF ANY
SUCH MISSTATEMENT OR ANY OTHER REASON SHALL BE REDUCED TO THE AMOUNT APPROPRIATE
IN VIEW OF THE TRUTH (AND TO RECOVER ANY PRIOR OVERPAYMENT).

 

 

March 5, 2004

COMMUNITY FIRST BANKSHARES, INC.

 

 

 

 

 

By

/s/ Douglas G.Vang

 

 

 

 

Its

Executive Vice President–Human Resources

 

32

--------------------------------------------------------------------------------


 

SCHEDULE I

 

EMPLOYERS PARTICIPATING IN THE COMMUNITY FIRST BANKSHARES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

None

 

33

--------------------------------------------------------------------------------